
	
		II
		Calendar No. 429
		112th CONGRESS
		2d Session
		S. 3301
		[Report No.
		  112–177]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 14, 2012
			Mr. Durbin, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for financial
		  services and general government for the fiscal year ending September 30, 2013,
		  and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for financial
			 services and general government for the fiscal year ending September 30, 2013,
			 and for other purposes, namely:
		IDepartment of the Treasury
			Departmental
		  offices
			Salaries and
		  expenses
			For necessary expenses of the Departmental
		  Offices including operation and maintenance of the Treasury Building and Annex;
		  hire of passenger motor vehicles; maintenance, repairs, and improvements of,
		  and purchase of commercial insurance policies for, real properties leased or
		  owned overseas, when necessary for the performance of official business,
		  $301,216,000, including for terrorism and
		  financial intelligence activities; executive direction program activities;
		  international affairs and economic policy activities; domestic finance and tax
		  policy activities; and Treasury-wide management policies and programs
		  activities: 
		  Provided, That of the amount
		  appropriated under this heading, not to exceed
		  $3,000,000, to remain available until September
		  30, 2014, is for information technology modernization requirements; not to
		  exceed $350,000 is for official reception and
		  representation expenses; and not to exceed
		  $258,000 is for unforeseen emergencies of a
		  confidential nature, to be allocated and expended under the direction of the
		  Secretary of the Treasury and to be accounted for solely on his certificate: 
		  Provided further, That
		  of the amount appropriated under this heading,
		  $6,787,000, to remain available until September
		  30, 2014, is for the Treasury-wide Financial Statement Audit and Internal
		  Control Program: 
		  Provided further, That
		  of the amount appropriated under this heading,
		  $500,000, to remain available until September
		  30, 2014, is for secure space requirements: 
		  Provided further, That
		  of the amount appropriated under this heading, up to
		  $3,400,000, to remain available until September
		  30, 2015, is to develop and implement programs within the Office of Critical
		  Infrastructure Protection and Compliance Policy, including entering into
		  cooperative agreements: 
		  Provided further, That
		  notwithstanding any other provision of law, of the amount appropriated under
		  this heading, up to $1,000,000 may be
		  contributed to the Organization for Economic Cooperation and Development for
		  the Department's participation in programs related to global tax
		  administration.
			Department-Wide systems and capital
		  investments programs
			(including transfer of funds)For development and acquisition of automatic
		  data processing equipment, software, and services for the Department of the
		  Treasury, $7,108,000, to remain available until
		  September 30, 2015: 
		  Provided, That these funds shall be
		  transferred to accounts and in amounts as necessary to satisfy the requirements
		  of the Department's offices, bureaus, and other organizations: Provided further, That this transfer
		  authority shall be in addition to any other transfer authority provided in this
		  Act: Provided further, That
		  none of the funds appropriated under this heading shall be used to support or
		  supplement Internal Revenue Service, Operations Support or
		  Internal Revenue Service, Business Systems
		  Modernization.
			Office of inspector
		  general
			salaries and expensesFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $29,641,000, of which not to exceed
		  $2,000,000 shall be available for official
		  travel expenses, including hire of passenger motor vehicles; of which not to
		  exceed $100,000 shall be available for
		  unforeseen emergencies of a confidential nature, to be allocated and expended
		  under the direction of the Inspector General of the Treasury; and of which not
		  to exceed $2,500 shall be available for official
		  reception and representation expenses.
			Treasury inspector general for tax
		  administration
			Salaries and expensesFor necessary expenses of the Treasury
		  Inspector General for Tax Administration in carrying out the Inspector General
		  Act of 1978, including purchase (not to exceed 150 for replacement only for
		  police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b));
		  services authorized by 5 U.S.C. 3109, at such rates as may be determined by the
		  Inspector General for Tax Administration;
		  $153,834,000, of which not to exceed
		  $500,000 shall be available for unforeseen
		  emergencies of a confidential nature, to be allocated and expended under the
		  direction of the Inspector General for Tax Administration; and of which not to
		  exceed $1,500 shall be available for official
		  reception and representation expenses.
			SPECIAL INSPECTOR GENERAL FOR THE TROUBLED
		  ASSET RELIEF PROGRAM
			salaries and expensesFor necessary expenses of the Office of the
		  Special Inspector General in carrying out the provisions of the Emergency
		  Economic Stabilization Act of 2008 (Public Law 110–343),
		  $40,225,000.
			Financial crimes enforcement
		  network
			salaries and expensesFor necessary expenses of the Financial
		  Crimes Enforcement Network, including hire of passenger motor vehicles; travel
		  and training expenses of non-Federal and foreign government personnel to attend
		  meetings and training concerned with domestic and foreign financial
		  intelligence activities, law enforcement, and financial regulation; not to
		  exceed $14,000 for official reception and
		  representation expenses; and for assistance to Federal law enforcement
		  agencies, with or without reimbursement,
		  $108,307,000, of which not to exceed
		  $34,335,000 shall remain available until
		  September 30, 2015: 
		  Provided, That funds appropriated
		  in this account may be used to procure personal services
		  contracts.
			Treasury Forfeiture
		  Fund
			(rescission)Of the unobligated balances available under
		  this heading, $950,000,000 are
		  rescinded.
			Alcohol and tobacco tax and trade
		  bureau
			Salaries and expensesFor necessary expenses of carrying out
		  section 1111 of the Homeland Security Act of 2002, including hire of passenger
		  motor vehicles, $100,378,000; of which not to
		  exceed $6,000 for official reception and
		  representation expenses; not to exceed $50,000
		  for cooperative research and development programs for laboratory services; and
		  provision of laboratory assistance to State and local agencies with or without
		  reimbursement: 
		  Provided, That of the amount
		  appropriated under this heading, $2,000,000
		  shall be for the costs of special law enforcement agents to target tobacco
		  smuggling and other criminal diversion
		  activities.
			United states
		  mint
			united states mint public enterprise
		  fundPursuant to section 5136
		  of title 31, United States Code, the United States Mint is provided funding
		  through the United States Mint Public Enterprise Fund for costs associated with
		  the production of circulating coins, numismatic coins, and protective services,
		  including both operating expenses and capital investments. The aggregate amount
		  of new liabilities and obligations incurred during fiscal year 2013 under such
		  section 5136 for circulating coinage and protective service capital investments
		  of the United States Mint shall not exceed
		  $19,000,000.
			Fiscal
		  service
			Salaries and expensesFor necessary expenses of operations of the
		  Fiscal Service, not including expenses of Departmental Offices,
		  $360,531,000; of which not to exceed
		  $4,210,000, to remain available until September
		  30, 2015, is for information systems modernization initiatives; of which not
		  less than $5,000,000 is to reduce improper
		  payments; and of which $5,000 shall be available
		  for official reception and representation expenses: 
		  Provided, That the sum appropriated
		  herein from the general fund for fiscal year 2013 shall be reduced by not more
		  than $1,000,000 as definitive security issue
		  fees and Legacy Treasury Direct Investor Account Maintenance fees are
		  collected, so as to result in a final fiscal year 2013 appropriation from the
		  general fund estimated at $359,531,000. In
		  addition, $165,000, to be derived from the Oil
		  Spill Liability Trust Fund to reimburse administrative and personnel expenses
		  for financial management of the Fund, as authorized by section 1012 of Public
		  Law 101–380.
			Community development Financial
		  institutions Fund Program Account
			To carry out the Community Development
		  Banking and Financial Institutions Act of 1994 (Public Law 103–325), including
		  services authorized by 5 U.S.C. 3109, but at rates for individuals not to
		  exceed the per diem rate equivalent to the rate for EX–3, notwithstanding
		  section 4707(e) of title 12, United States Code with regard to Small and/or
		  Emerging Community Development Financial Institutions Assistance awards,
		  $233,000,000, to remain available until
		  September 30, 2014; of which $12,000,000 shall
		  be for financial assistance, technical assistance, training and outreach
		  programs, designed to benefit Native American, Native Hawaiian, and Alaskan
		  Native communities and provided primarily through qualified community
		  development lender organizations with experience and expertise in community
		  development banking and lending in Indian country, Native American
		  organizations, tribes and tribal organizations and other suitable providers; of
		  which, notwithstanding sections 4707(d) and 4707(e) of title 12, United States
		  Code, up to $25,000,000 shall be for a Healthy
		  Food Financing Initiative to provide financial assistance, training, and
		  outreach to community development financial institutions for the purpose of
		  offering affordable financing and technical assistance to expand the
		  availability of healthy food options in distressed communities; of which up to
		  $20,000,000 shall be for initiatives designed to
		  enable individuals with low or moderate income levels to establish bank
		  accounts and to improve access to the provision of bank accounts as authorized
		  by sections 1204 and 1205 of Public Law 111–203; of which
		  $18,000,000 shall be for the Bank Enterprise
		  Award program; of which up to $23,047,000 may be
		  used for administrative expenses, including administration of the New Markets
		  Tax Credit Program and the CDFI Bond Guarantee Program,
		  $2,000,000 to enhance the capacity building
		  initiative, and up to $300,000 for the direct
		  loan program; and of which up to $8,337,500 may
		  be used for the cost of direct loans: 
		  Provided, That the cost of direct
		  and guaranteed loans, including the cost of modifying such loans, shall be as
		  defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are
		  available to subsidize gross obligations for the principal amount of direct
		  loans not to exceed $25,000,000: Provided further, That amounts
		  provided under this heading shall be available for the cost of guarantees
		  pursuant to and as authorized by section 114A of the Riegle Community
		  Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et
		  seq.): Provided further, That
		  funds for the cost of guarantees are available to subsidize total loan
		  principal not to exceed $1,000,000,000: Provided further, That, pursuant to
		  such section 114A, up to $1,000,000 collected
		  from administration fees may be used for administrative expenses of the CDFI
		  Bond Guarantee Program, and shall be in addition to funds otherwise provided
		  for administrative expenses of the CDFI Bond Guarantee
		  Program.
			Internal Revenue
		  Service
			Taxpayer
		  services
			For necessary expenses of the Internal
		  Revenue Service to provide taxpayer services, including pre-filing assistance
		  and education, filing and account services, taxpayer advocacy services, and
		  other services as authorized by 5 U.S.C. 3109, at such rates as may be
		  determined by the Commissioner, $2,253,133,000,
		  of which not less than $5,600,000 shall be for
		  the Tax Counseling for the Elderly Program, of which not less than
		  $10,000,000 shall be available for low-income
		  taxpayer clinic grants, of which not less than
		  $12,000,000, to remain available until September
		  30, 2014, shall be available for a Community Volunteer Income Tax Assistance
		  matching grants program for tax return preparation assistance, of which not
		  less than $209,500,000 shall be available for
		  operating expenses of the Taxpayer Advocate Service: 
		  Provided, That of the amounts
		  appropriated under this heading such sums as are necessary shall be available
		  for expenses necessary to implement the tax credit in title II of division A of
		  the Trade Act of 2002 (Public Law 107–210).
			enforcementFor necessary expenses for tax enforcement
		  activities of the Internal Revenue Service to determine and collect owed taxes,
		  to provide legal and litigation support, to conduct criminal investigations, to
		  enforce criminal statutes related to violations of internal revenue laws and
		  other financial crimes, to purchase (for police-type use, not to exceed 850)
		  and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other
		  services as authorized by 5 U.S.C. 3109, at such rates as may be determined by
		  the Commissioner, $5,611,530,000, of which not
		  less than $60,257,000 shall be for the
		  Interagency Crime and Drug Enforcement program.
			operations supportFor necessary expenses of the Internal
		  Revenue Service to support taxpayer services and enforcement programs,
		  including rent payments; facilities services; printing; postage; physical
		  security; headquarters and other IRS-wide administration activities; research
		  and statistics of income; telecommunications; information technology
		  development, enhancement, operations, maintenance, and security; the hire of
		  passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized
		  by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner;
		  $4,324,211,000, of which up to
		  $250,000,000 shall remain available until
		  September 30, 2014, for information technology support; of which up to
		  $65,000,000 shall remain available until
		  expended for acquisition of real property, equipment, construction and
		  renovation of facilities; of which not to exceed
		  $1,000,000 shall remain available until
		  September 30, 2015, for research; of which not less than
		  $2,000,000 shall be for the Internal Revenue
		  Service Oversight Board; of which not to exceed
		  $25,000 shall be for official reception and
		  representation expenses: 
		  Provided, That not later than 14
		  days after the end of each quarter of each fiscal year, the Internal Revenue
		  Service shall submit a report to the House and Senate Committees on
		  Appropriations and the Comptroller General of the United States detailing the
		  cost and schedule performance for its major information technology investments,
		  including the purpose and life-cycle stages of the investments; the reasons for
		  any cost and schedule variances; the risks of such investments and strategies
		  the Internal Revenue Service is using to mitigate such risks; and the expected
		  developmental milestones to be achieved and costs to be incurred in the next
		  quarter: Provided further,
		  That the Internal Revenue Service shall include, in its budget justification
		  for fiscal year 2014, a summary of cost and schedule performance information
		  for its major information technology systems.
			business systems
		  modernizationFor necessary
		  expenses of the Internal Revenue Service's business systems modernization
		  program, $330,210,000, to remain available until
		  September 30, 2015, for the capital asset acquisition of information technology
		  systems, including management and related contractual costs of said
		  acquisitions, including related Internal Revenue Service labor costs, and
		  contractual costs associated with operations authorized by 5 U.S.C. 3109: 
		  Provided, That not later than 14
		  days after the end of each quarter of each fiscal year, the Internal Revenue
		  Service shall submit a report to the House and Senate Committees on
		  Appropriations and the Comptroller General of the United States detailing the
		  cost and schedule performance for CADE2 and Modernized e-File information
		  technology investments, including the purposes and life-cycle stages of the
		  investments; the reasons for any cost and schedule variances; the risks of such
		  investments and the strategies the Internal Revenue Service is using to
		  mitigate such risks; and the expected developmental milestones to be achieved
		  and costs to be incurred in the next quarter.
			administrative provisions—internal revenue
		  service
			(including transfer of
		  funds)
			101.Not to exceed 5 percent of any
			 appropriation made available in this Act to the Internal Revenue Service or not
			 to exceed 3 percent of appropriations under the heading
			 Enforcement may be transferred to any other Internal Revenue
			 Service appropriation upon the advance approval of the Committees on
			 Appropriations.
			102.The Internal Revenue Service shall maintain
			 a training program to ensure that Internal Revenue Service employees are
			 trained in taxpayers' rights, in dealing courteously with taxpayers, and in
			 cross-cultural relations.
			103.The Internal Revenue Service shall
			 institute and enforce policies and procedures that will safeguard the
			 confidentiality of taxpayer information and protect taxpayers against identity
			 theft.
			104.Funds made available by this or any other
			 Act to the Internal Revenue Service shall be available for improved facilities
			 and increased staffing to provide sufficient and effective 1–800 help line
			 service for taxpayers. The Commissioner shall continue to make improvements to
			 the Internal Revenue Service 1–800 help line service a priority and allocate
			 resources necessary to enhance the reception and response time of taxpayer
			 correspondence, particularly with regard to victims of tax-related
			 crimes.
			105.None of the funds made available in this
			 Act may be used to enter into, renew, extend, administer, implement, enforce,
			 or provide oversight of any qualified tax collection contract (as defined in
			 section 6306 of the Internal Revenue Code of 1986).
				Administrative Provisions—Department of the
		  Treasury
				(including transfers of
		  funds)
				106.Appropriations to the Department of the
			 Treasury in this Act shall be available for uniforms or allowances therefor, as
			 authorized by law (5 U.S.C. 5901), including maintenance, repairs, and
			 cleaning; purchase of insurance for official motor vehicles operated in foreign
			 countries; purchase of motor vehicles without regard to the general purchase
			 price limitations for vehicles purchased and used overseas for the current
			 fiscal year; entering into contracts with the Department of State for the
			 furnishing of health and medical services to employees and their dependents
			 serving in foreign countries; and services authorized by 5 U.S.C. 3109.
			107.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Departmental Offices—Salaries
			 and Expenses, Office of Inspector General, Special Inspector General for the
			 Troubled Asset Relief Program, Fiscal Service, Alcohol and Tobacco Tax and
			 Trade Bureau, and Financial Crimes Enforcement Network, may be transferred
			 between such appropriations upon the advance approval of the Committees on
			 Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 2 percent.
			108.Not to exceed 2 percent of any
			 appropriation made available in this Act to the Internal Revenue Service may be
			 transferred to the Treasury Inspector General for Tax Administration's
			 appropriation upon the advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 2 percent.
			109.Of the funds available for the purchase of
			 law enforcement vehicles, no funds may be obligated until the Secretary of the
			 Treasury certifies that the purchase by the respective Treasury bureau is
			 consistent with departmental vehicle management principles: 
			 Provided, That the Secretary may
			 delegate this authority to the Assistant Secretary for Management.
			110.None of the funds appropriated in this Act
			 or otherwise available to the Department of the Treasury or the Bureau of
			 Engraving and Printing may be used to redesign the
			 $1 Federal Reserve note.
			111.The Secretary of the Treasury may transfer
			 funds from Fiscal Service, Salaries and Expenses to the Debt Collection Fund as
			 necessary to cover the costs of debt collection: 
			 Provided, That such amounts shall
			 be reimbursed to such salaries and expenses account from debt collections
			 received in the Debt Collection Fund.
			112.Section 122(g)(1) of Public Law 105–119 (5
			 U.S.C. 3104 note), is further amended by striking 14 years and
			 inserting 16 years.
			113.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used by the United States Mint
			 to construct or operate any museum without the explicit approval of the
			 Committees on Appropriations of the House of Representatives and the Senate,
			 the House Committee on Financial Services, and the Senate Committee on Banking,
			 Housing and Urban Affairs.
			114.None of the funds appropriated or otherwise
			 made available by this or any other Act or source to the Department of the
			 Treasury, the Bureau of Engraving and Printing, and the United States Mint,
			 individually or collectively, may be used to consolidate any or all functions
			 of the Bureau of Engraving and Printing and the United States Mint without the
			 explicit approval of the House Committee on Financial Services; the Senate
			 Committee on Banking, Housing, and Urban Affairs; the House Committee on
			 Appropriations; and the Senate Committee on Appropriations.
			115.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for the Department of the
			 Treasury's intelligence or intelligence related activities are deemed to be
			 specifically authorized by the Congress for purposes of section 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2013 until the
			 enactment of the Intelligence Authorization Act for Fiscal Year 2013.
			116.Not to exceed
			 $5,000 shall be made available from the Bureau
			 of Engraving and Printing's Industrial Revolving Fund for necessary official
			 reception and representation expenses.
			117.The Secretary of the Treasury shall submit
			 a Capital Investment Plan to the Committees on Appropriations of the Senate and
			 the House of Representatives not later than 30 days following the submission of
			 the annual budget for the Administration submitted by the President: 
			 Provided, That such Capital
			 Investment Plan shall include capital investment spending from all accounts
			 within the Department of the Treasury, including but not limited to the
			 Department-wide Systems and Capital Investment Programs account, the Working
			 Capital Fund account, and the Treasury Forfeiture Fund account: 
			 Provided further,
			 That such Capital Investment Plan shall include expenditures occurring in
			 previous fiscal years for each capital investment project that has not been
			 fully completed.
			118.Section 1324 of title 31, United States
			 Code, is amended by adding at the end thereof the following new
			 subsection:
				
					(c)Amounts appropriated under subsection (a)
				of this section shall be administered, as appropriate, as if they were made
				available through separate appropriations to the Secretary of the Treasury, the
				Secretary of Homeland Security, and the Attorney General. Funds so appropriated
				shall be available to the Secretary of the Treasury for refunds by the Internal
				Revenue Service of taxes collected pursuant to the Internal Revenue Code and
				related interest; separately to the Secretary of the Treasury for refunds and
				drawbacks of alcohol, tobacco, firearms and ammunition taxes and refunds of
				other taxes which may arise and any interest on such refunds, including payment
				of claims for prior fiscal years; to the Secretary of Homeland Security for
				refunds and drawbacks of receipts collected pursuant to the customs revenue
				functions administered by the Department of Homeland Security pursuant to
				delegation by the Secretary of the Treasury and any interest on such refunds,
				including payment of claims for prior fiscal years; and to the Attorney General
				for refunds of firearms taxes and refunds of other taxes which may arise and
				any interest on such refunds, including payment of claims for prior fiscal
				years.
					.
			119.Section 3711 of title 31, United States
			 Code, is amended by adding a new subsection (j) to read as follows:
				
					(j)(1)The Secretary of the Treasury (referred to
				in this subsection as the Secretary) may locate and recover
				assets of the United States Government on behalf of any executive, judicial, or
				legislative agency in accordance with such procedures as the Secretary
				considers appropriate.
						(2)Notwithstanding any other law concerning
				the depositing and collection of Federal payments, including section 3302(b) of
				this title, the Secretary may retain a portion of the amounts recovered
				pursuant to this subsection to cover the Secretary's administrative and
				operational costs associated with locating and recovering assets of the United
				States. The amounts retained shall be deposited into an account established in
				the Treasury to be known as the Unclaimed Assets Recovery
				Account (referred to in this paragraph as the Account).
				Amounts deposited in the Account shall be available until expended to cover
				costs associated with implementation and operation of the Secretary's asset
				recovery program established under this subsection.
						(3)To carry out the purposes of this
				subsection, the Secretary may:
							(A)Transfer to the Account from funds
				appropriated to the Department of Treasury such amounts as may be necessary to
				meet liabilities and obligations incurred prior to the receipt of recovered
				assets; and
							(B)Reimburse any appropriation from which
				funds were transferred under this paragraph from the amounts retained from
				recovered assets. Any reimbursement under this paragraph shall occur during the
				period of availability of the funds originally transferred from an
				appropriation and shall be available for the same time period and purposes as
				originally
				appropriated.
							.
				This title may be cited as the
			 Department of the Treasury
			 Appropriations Act, 2013.
				IIExecutive office of the president and funds
			 appropriated to the president
			Compensation of the
		  president
			For compensation of the President, including
		  an expense allowance at the rate of $50,000 per
		  annum as authorized by 3 U.S.C. 102, $450,000: 
		  Provided, That none of the funds
		  made available for official expenses shall be expended for any other purpose
		  and any unused amount shall revert to the Treasury pursuant to 31 U.S.C.
		  1552.
			The white
		  house
			Salaries and expensesFor necessary expenses for the White House
		  as authorized by law, including not to exceed
		  $3,850,000 for services as authorized by 5
		  U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C.
		  105, which shall be expended and accounted for as provided in that section;
		  hire of passenger motor vehicles, newspapers, periodicals, teletype news
		  service, and travel (not to exceed $100,000 to
		  be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed
		  $19,000 for official entertainment expenses, to
		  be available for allocation within the Executive Office of the President; and
		  for necessary expenses of the Office of Policy Development, including services
		  as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107,
		  $56,974,000.
			Executive residence at the white
		  house
			operating expensesFor the care, maintenance, repair and
		  alteration, refurnishing, improvement, heating, and lighting, including
		  electric power and fixtures, of the Executive Residence at the White House and
		  official entertainment expenses of the President,
		  $13,200,000, to be expended and accounted for as
		  provided by 3 U.S.C. 105, 109, 110, and 112–114.
			reimbursable expensesFor the reimbursable expenses of the
		  Executive Residence at the White House, such sums as may be necessary: 
		  Provided, That all reimbursable
		  operating expenses of the Executive Residence shall be made in accordance with
		  the provisions of this paragraph: 
		  Provided further,
		  That, notwithstanding any other provision of law, such amount for reimbursable
		  operating expenses shall be the exclusive authority of the Executive Residence
		  to incur obligations and to receive offsetting collections, for such expenses: 
		  Provided further, That
		  the Executive Residence shall require each person sponsoring a reimbursable
		  political event to pay in advance an amount equal to the estimated cost of the
		  event, and all such advance payments shall be credited to this account and
		  remain available until expended: 
		  Provided further, That
		  the Executive Residence shall require the national committee of the political
		  party of the President to maintain on deposit
		  $25,000, to be separately accounted for and
		  available for expenses relating to reimbursable political events sponsored by
		  such committee during such fiscal year: 
		  Provided further, That
		  the Executive Residence shall ensure that a written notice of any amount owed
		  for a reimbursable operating expense under this paragraph is submitted to the
		  person owing such amount within 60 days after such expense is incurred, and
		  that such amount is collected within 30 days after the submission of such
		  notice: 
		  Provided further, That
		  the Executive Residence shall charge interest and assess penalties and other
		  charges on any such amount that is not reimbursed within such 30 days, in
		  accordance with the interest and penalty provisions applicable to an
		  outstanding debt on a United States Government claim under 31 U.S.C. 3717: 
		  Provided further, That
		  each such amount that is reimbursed, and any accompanying interest and charges,
		  shall be deposited in the Treasury as miscellaneous receipts: 
		  Provided further, That
		  the Executive Residence shall prepare and submit to the Committees on
		  Appropriations, by not later than 90 days after the end of the fiscal year
		  covered by this Act, a report setting forth the reimbursable operating expenses
		  of the Executive Residence during the preceding fiscal year, including the
		  total amount of such expenses, the amount of such total that consists of
		  reimbursable official and ceremonial events, the amount of such total that
		  consists of reimbursable political events, and the portion of each such amount
		  that has been reimbursed as of the date of the report: 
		  Provided further, That
		  the Executive Residence shall maintain a system for the tracking of expenses
		  related to reimbursable events within the Executive Residence that includes a
		  standard for the classification of any such expense as political or
		  nonpolitical: 
		  Provided further, That
		  no provision of this paragraph may be construed to exempt the Executive
		  Residence from any other applicable requirement of subchapter I or II of
		  chapter 37 of title 31, United States Code.
			White house repair and
		  restoration
			For the repair, alteration, and improvement
		  of the Executive Residence at the White House,
		  $750,000, to remain available until expended,
		  for required maintenance, resolution of safety and health issues, and continued
		  preventative maintenance.
			Council of economic
		  advisers
			salaries and expensesFor necessary expenses of the Council of
		  Economic Advisers in carrying out its functions under the Employment Act of
		  1946 (15 U.S.C. 1021 et seq.),
		  $4,192,000.
			National security council and homeland
		  security council
			salaries and expensesFor necessary expenses of the National
		  Security Council and the Homeland Security Council, including services as
		  authorized by 5 U.S.C. 3109,
		  $13,048,000.
			Office of
		  administration
			Salaries and expensesFor necessary expenses of the Office of
		  Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C.
		  107, and hire of passenger motor vehicles,
		  $114,952,000, of which
		  $10,403,000 shall remain available until
		  expended for continued modernization of the information technology
		  infrastructure within the Executive Office of the
		  President.
			Office of management and
		  budget
			Salaries and expensesFor necessary expenses of the Office of
		  Management and Budget, including hire of passenger motor vehicles and services
		  as authorized by 5 U.S.C. 3109 and to carry out the provisions of chapter 35 of
		  title 44, United States Code, $91,542,000, of
		  which not to exceed $3,000 shall be available
		  for official representation expenses: 
		  Provided, That none of the funds
		  appropriated in this Act for the Office of Management and Budget may be used
		  for the purpose of reviewing any agricultural marketing orders or any
		  activities or regulations under the provisions of the Agricultural Marketing
		  Agreement Act of 1937 (7 U.S.C. 601 et seq.): 
		  Provided further, That
		  none of the funds made available for the Office of Management and Budget by
		  this Act may be expended for the altering of the transcript of actual testimony
		  of witnesses, except for testimony of officials of the Office of Management and
		  Budget, before the Committees on Appropriations or their subcommittees: 
		  Provided further, That
		  none of the funds provided in this or prior Acts shall be used, directly or
		  indirectly, by the Office of Management and Budget, for evaluating or
		  determining if water resource project or study reports submitted by the Chief
		  of Engineers acting through the Secretary of the Army are in compliance with
		  all applicable laws, regulations, and requirements relevant to the Civil Works
		  water resource planning process: 
		  Provided further, That
		  the Office of Management and Budget shall have not more than 60 days in which
		  to perform budgetary policy reviews of water resource matters on which the
		  Chief of Engineers has reported: 
		  Provided further, That
		  the Director of the Office of Management and Budget shall notify the
		  appropriate authorizing and appropriating committees when the 60-day review is
		  initiated: 
		  Provided further, That
		  if water resource reports have not been transmitted to the appropriate
		  authorizing and appropriating committees within 15 days after the end of the
		  Office of Management and Budget review period based on the notification from
		  the Director, Congress shall assume Office of Management and Budget concurrence
		  with the report and act accordingly.
			Office of national drug control
		  policy
			salaries and expensesFor necessary expenses of the Office of
		  National Drug Control Policy; for research activities pursuant to the Office of
		  National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469);
		  not to exceed $10,000 for official reception and
		  representation expenses; and for participation in joint projects or in the
		  provision of services on matters of mutual interest with nonprofit, research,
		  or public organizations or agencies, with or without reimbursement,
		  $24,500,000: 
		  Provided, That the Office is
		  authorized to accept, hold, administer, and utilize gifts, both real and
		  personal, public and private, without fiscal year limitation, for the purpose
		  of aiding or facilitating the work of the Office.
			Federal drug control
		  programs
			high intensity drug trafficking areas
		  program
			(including transfers of
		  funds)For necessary expenses
		  of the Office of National Drug Control Policy's High Intensity Drug Trafficking
		  Areas Program, $238,522,000, to remain available
		  until September 30, 2014, for drug control activities consistent with the
		  approved strategy for each of the designated High Intensity Drug Trafficking
		  Areas (HIDTAs), of which not less than 51 percent shall be
		  transferred to State and local entities for drug control activities and shall
		  be obligated not later than 120 days after enactment of this Act: 
		  Provided, That up to 49 percent may
		  be transferred to Federal agencies and departments in amounts determined by the
		  Director of the Office of National Drug Control Policy (the
		  Director), of which up to $2,700,000 may
		  be used for auditing services and associated activities: 
		  Provided further,
		  That, notwithstanding the requirements of Public Law 106–58, any unexpended
		  funds obligated prior to fiscal year 2011 may be used for any other approved
		  activities of that HIDTA, subject to reprogramming requirements: 
		  Provided further, That
		  each HIDTA designated as of September 30, 2012, shall be funded at not less
		  than the fiscal year 2012 base level, unless the Director submits to the
		  Committees on Appropriations of the House of Representatives and the Senate
		  justification for changes to those levels based on clearly articulated
		  priorities and published Office of National Drug Control Policy performance
		  measures of effectiveness: 
		  Provided further, That
		  the Director shall notify the Committees on Appropriations of the initial
		  allocation of fiscal year 2013 funding among HIDTAs not later than 45 days
		  after enactment of this Act, and shall notify the Committees of planned uses of
		  discretionary HIDTA funding, as determined in consultation with the HIDTA
		  Directors, not later than 90 days after enactment of this
		  Act.
			other federal drug control
		  programs
				(including transfers of funds)For
		  other drug control activities authorized by the Office of National Drug Control
		  Policy Reauthorization Act of 2006 (Public Law 109–469),
		  $128,584,000, to remain available until
		  expended, which shall be available as follows:
		  $20,000,000 for a drug prevention media program;
		  $95,134,000 for the Drug-Free Communities
		  Program, of which $2,000,000 shall be made
		  available as directed by section 4 of Public Law 107–82, as amended by Public
		  Law 109–469 (21 U.S.C. 1521 note); $1,400,000
		  for drug court training and technical assistance;
		  $9,000,000 for anti-doping activities;
		  $1,900,000 for the United States membership dues
		  to the World Anti-Doping Agency; and $1,150,000
		  shall be made available as directed by section 1105 of Public Law
		  109–469.
			Unanticipated needsFor expenses necessary to enable the
		  President to meet unanticipated needs, in furtherance of the national interest,
		  security, or defense which may arise at home or abroad during the current
		  fiscal year, as authorized by 3 U.S.C. 108,
		  $1,000,000, to remain available until September
		  30, 2014.
			Partnership fund for program integrity
		  innovationFor administrative
		  expenses of the Partnership Fund for Program Integrity Innovation,
		  $1,000,000.
			Integrated, efficient and effective uses of
		  information technology
			(including transfer of funds)For necessary expenses for the furtherance
		  of integrated, efficient and effective uses of information technology in the
		  Federal Government, $5,000,000, to remain
		  available until expended: 
		  Provided, That the Director of the
		  Office of Management and Budget may transfer these funds to one or more other
		  agencies to carry out projects to meet these purposes: Provided further, That the Director of
		  the Office of Management and Budget shall submit quarterly reports to the
		  Committees on Appropriations of the House and the Senate identifying the
		  savings achieved by the Office of Management and Budget's government-wide
		  information technology reform efforts: Provided
			 further, That such report shall include savings identified
		  by fiscal year, agency and appropriation.
			Special assistance to the
		  president
			salaries and expensesFor necessary expenses to enable the Vice
		  President to provide assistance to the President in connection with specially
		  assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106,
		  including subsistence expenses as authorized by 3 U.S.C. 106, which shall be
		  expended and accounted for as provided in that section; and hire of passenger
		  motor vehicles,
		  $4,328,000.
			Official residence of the vice president
		  
			operating
		  expenses
			(including transfer of funds)For the care, operation, refurnishing,
		  improvement, and to the extent not otherwise provided for, heating and
		  lighting, including electric power and fixtures, of the official residence of
		  the Vice President; the hire of passenger motor vehicles; and not to exceed
		  $90,000 for official entertainment expenses of
		  the Vice President, to be accounted for solely on his certificate,
		  $307,000: 
		  Provided, That advances or
		  repayments or transfers from this appropriation may be made to any department
		  or agency for expenses of carrying out such
		  activities.
			Administrative provisions—Executive office
		  of the president and funds appropriated to the
		  president
			(including transfers of
		  funds)
			201.From funds made available in this Act under
			 the headings The White House, Executive Residence at the
			 White House, White House Repair and Restoration,
			 Council of Economic Advisers, National Security Council
			 and Homeland Security Council, Office of Administration,
			 Special Assistance to the President, and Official
			 Residence of the Vice President, the Director of the Office of
			 Management and Budget (or such other officer as the President may designate in
			 writing), may, 15 days after giving notice to the Committees on Appropriations
			 of the House of Representatives and the Senate, transfer not to exceed 10
			 percent of any such appropriation to any other such appropriation, to be merged
			 with and available for the same time and for the same purposes as the
			 appropriation to which transferred: 
			 Provided, That the amount of an
			 appropriation shall not be increased by more than 50 percent by such transfers:
			 
			 Provided further,
			 That no amount shall be transferred from Special Assistance to the
			 President or Official Residence of the Vice President
			 without the approval of the Vice President.
			202.The Director of the Office of National Drug
			 Control Policy shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate not later than 60 days after the date of
			 enactment of this Act, and prior to the initial obligation of more than 20
			 percent of the funds appropriated in any account under the heading
			 Office of National Drug Control Policy, a detailed narrative and
			 financial plan on the proposed uses of all funds under the account by program,
			 project, and activity: 
			 Provided, That the reports
			 required by this section shall be updated and submitted to the Committees on
			 Appropriations every 6 months and shall include information detailing how the
			 estimates and assumptions contained in previous reports have changed: 
			 Provided further,
			 That any new projects and changes in funding of ongoing projects shall be
			 subject to the prior approval of the Committees on Appropriations.
			203.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Office of National Drug
			 Control Policy may be transferred between appropriated programs upon the
			 advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 3 percent.
			204.Not to exceed
			 $1,000,000 of any appropriations in this Act
			 made available to the Office of National Drug Control Policy may be
			 reprogrammed within a program, project, or activity upon the advance approval
			 of the Committees on Appropriations.
			205.(a)Not later than 60 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall submit a report to the Committees on Appropriations and the Budget of the
			 House of Representatives and the Senate with respect to a sequestration under
			 section 251(a) of the Balanced Budget and Emergency Deficit Control Act of
			 1985. Such report shall—
					(1)list each account that would be subject to
			 such a sequestration;
					(2)list each account that would be subject to
			 such a sequestration but subject to a special rule under section 255 or 256 of
			 such Act (and the citation to such rule); and
					(3)list each account that would be exempt from
			 such a sequestration
					(b)The report required under this section
			 shall categorize and group the listed accounts by the appropriations Act
			 covering such accounts
				206.(a)Not later than 30 days after the date of
			 the enactment of this Act, the President shall submit to Congress a detailed
			 report on the sequestration required by section 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) for January 2,
			 2013.
				(b)The report required by subsection (a) shall
			 include—
					(1)for discretionary appropriations—
						(A)an estimate for each category of the
			 sequestration percentages and amounts necessary to achieve the required
			 reduction; and
						(B)an identification of each account to be
			 sequestered and estimates of the level of sequestrable budgetary resources and
			 resulting outlays and the amount of budgetary resources to be sequestered and
			 resulting outlay reductions at the program, project, and activity level, using
			 enacted levels of appropriations for accounts funded pursuant to an enacted
			 regular appropriations bill for fiscal year 2013, and estimates pursuant to a
			 current rate continuing resolution for accounts not funded through an enacted
			 appropriations measure for fiscal year 2013; and
						(2)for direct spending—
						(A)an estimate for the defense and nondefense
			 functions based on current law of the sequestration percentages and amount
			 necessary to achieve the required reduction;
						(B)a specific identification of the reductions
			 required for each nonexempt direct spending account at the program, project,
			 and activity level; and
						(C)a specific identification of exempt direct
			 spending accounts at the program, project, and activity level; and
						(3)any other data and explanations that
			 enhance public understanding of the sequester and actions to be taken under
			 it.
					This title may be cited as the
			 Executive Office of the President
			 Appropriations Act, 2013.
			IIIThe Judiciary
			Supreme court of the united
		  states
			Salaries and expensesFor expenses necessary for the operation of
		  the Supreme Court, as required by law, excluding care of the building and
		  grounds, including purchase or hire, driving, maintenance, and operation of an
		  automobile for the Chief Justice, not to exceed
		  $10,000 for the purpose of transporting
		  Associate Justices, and hire of passenger motor vehicles as authorized by 31
		  U.S.C. 1343 and 1344; not to exceed $10,000 for
		  official reception and representation expenses; and for miscellaneous expenses,
		  to be expended as the Chief Justice may approve,
		  $77,165,000, of which
		  $2,000,000 shall remain available until
		  expended.
			care of the building and
		  groundsFor such expenditures
		  as may be necessary to enable the Architect of the Capitol to carry out the
		  duties imposed upon the Architect by 40 U.S.C. 6111 and 6112,
		  $11,963,000, to remain available until
		  expended.
			United states court of appeals for the
		  federal circuit
			salaries and expensesFor salaries of the chief judge, judges, and
		  other officers and employees, and for necessary expenses of the court, as
		  authorized by law,
		  $33,720,000.
			United states court of international
		  trade
			Salaries and expensesFor salaries of the chief judge and eight
		  judges, salaries of the officers and employees of the court, services, and
		  necessary expenses of the court, as authorized by law,
		  $22,880,000.
			Courts of appeals, district courts, and
		  other judicial services
			salaries and expensesFor the salaries of circuit and district
		  judges (including judges of the territorial courts of the United States),
		  justices and judges retired from office or from regular active service, judges
		  of the United States Court of Federal Claims, bankruptcy judges, magistrate
		  judges, and all other officers and employees of the Federal Judiciary not
		  otherwise specifically provided for, and necessary expenses of the courts, and
		  the purchase, rental, repair, and cleaning of uniforms for Probation and
		  Pretrial Services Office staff, as authorized by law,
		  $5,142,005,000 (including the purchase of
		  firearms and ammunition); of which not to exceed
		  $27,817,000 shall remain available until
		  expended for space alteration projects and for furniture and furnishings
		  related to new space alteration and construction projects.In addition, for expenses of the United
		  States Court of Federal Claims associated with processing cases under the
		  National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to
		  exceed $5,354,000, to be appropriated from the
		  Vaccine Injury Compensation Trust Fund.
			defender servicesFor the operation of Federal Defender
		  organizations; the compensation and reimbursement of expenses of attorneys
		  appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the
		  compensation and reimbursement of expenses of persons furnishing investigative,
		  expert, and other services for such representations as authorized by law; the
		  compensation (in accordance with the maximums under 18 U.S.C. 3006A) and
		  reimbursement of expenses of attorneys appointed to assist the court in
		  criminal cases where the defendant has waived representation by counsel; the
		  compensation and reimbursement of expenses of attorneys appointed to represent
		  jurors in civil actions for the protection of their employment, as authorized
		  by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of
		  attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain
		  judicial civil forfeiture proceedings; the compensation and reimbursement of
		  travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and
		  for necessary training and general administrative expenses,
		  $1,048,517,000, to remain available until
		  expended.
			fees of jurors and
		  commissionersFor fees and
		  expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of
		  jury commissioners as authorized by 28 U.S.C. 1863; and compensation of
		  commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the
		  Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)),
		  $54,635,000, to remain available until expended:
		  
		  Provided, That the compensation of
		  land commissioners shall not exceed the daily equivalent of the highest rate
		  payable under 5 U.S.C. 5332.
			court
		  security
			(including transfers of
		  funds)For necessary expenses,
		  not otherwise provided for, incident to the provision of protective guard
		  services for United States courthouses and other facilities housing Federal
		  court operations, and the procurement, installation, and maintenance of
		  security systems and equipment for United States courthouses and other
		  facilities housing Federal court operations, including building ingress-egress
		  control, inspection of mail and packages, directed security patrols, perimeter
		  security, basic security services provided by the Federal Protective Service,
		  and other similar activities as authorized by section 1010 of the Judicial
		  Improvement and Access to Justice Act (Public Law 100–702),
		  $512,673,000, of which not to exceed
		  $15,000,000 shall remain available until
		  expended, to be expended directly or transferred to the United States Marshals
		  Service, which shall be responsible for administering the Judicial Facility
		  Security Program consistent with standards or guidelines agreed to by the
		  Director of the Administrative Office of the United States Courts and the
		  Attorney General.
			Administrative office of the united states
		  courts
			salaries and expensesFor necessary expenses of the Administrative
		  Office of the United States Courts as authorized by law, including travel as
		  authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized
		  by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and
		  elsewhere, $85,148,000, of which not to exceed
		  $8,500 is authorized for official reception and
		  representation expenses.
			Federal judicial
		  center
			salaries and expensesFor necessary expenses of the Federal
		  Judicial Center, as authorized by Public Law 90–219,
		  $27,519,000; of which
		  $1,800,000 shall remain available through
		  September 30, 2014, to provide education and training to Federal court
		  personnel; and of which not to exceed $1,500 is
		  authorized for official reception and representation
		  expenses.
			Judicial retirement
		  funds
			payment to judiciary trust
		  fundsFor payment to the
		  Judicial Officers' Retirement Fund, as authorized by 28 U.S.C. 377(o),
		  $95,664,294; to the Judicial Survivors'
		  Annuities Fund, as authorized by 28 U.S.C. 376(c),
		  $22,500,000; and to the United States Court of
		  Federal Claims Judges' Retirement Fund, as authorized by 28 U.S.C. 178(l),
		  $7,300,000.
			United states sentencing
		  commission
			salaries and expensesFor the salaries and expenses necessary to
		  carry out the provisions of chapter 58 of title 28, United States Code,
		  $17,061,000, of which not to exceed
		  $1,000 is authorized for official reception and
		  representation expenses.
			Administrative provisions—The
		  judiciary
			(including transfers of
		  funds)
			301.Appropriations and authorizations made in
			 this title which are available for salaries and expenses shall be available for
			 services as authorized by 5 U.S.C. 3109.
			302.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Judiciary in
			 this Act may be transferred between such appropriations, but no such
			 appropriation, except Courts of Appeals, District Courts, and Other
			 Judicial Services, Defender Services and Courts of Appeals,
			 District Courts, and Other Judicial Services, Fees of Jurors and
			 Commissioners, shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 sections 604 and 608 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in section
			 608.
			303.Notwithstanding any other provision of law,
			 the salaries and expenses appropriation for Courts of Appeals, District
			 Courts, and Other Judicial Services shall be available for official
			 reception and representation expenses of the Judicial Conference of the United
			 States: 
			 Provided, That such available
			 funds shall not exceed $11,000 and shall be
			 administered by the Director of the Administrative Office of the United States
			 Courts in the capacity as Secretary of the Judicial Conference.
			304.Section 3314(a) of title 40, United States
			 Code, shall be applied by substituting Federal for
			 executive each place it appears.
			305.In accordance with 28 U.S.C. 561–569, and
			 notwithstanding any other provision of law, the United States Marshals Service
			 shall provide, for such courthouses as its Director may designate in
			 consultation with the Director of the Administrative Office of the United
			 States Courts, for purposes of a pilot program, the security services that 40
			 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except
			 for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific
			 security services at these courthouses, the Director of the Administrative
			 Office of the United States Courts shall reimburse the United States Marshals
			 Service rather than the Department of Homeland Security.
			306.(a)Section 203(c) of the Judicial Improvements
			 Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended—
					(1)in the second sentence (relating to the
			 Eastern District of Missouri) by inserting and six months
			 immediately following 10 years as it applies to section
			 203(c)(7);
					(2)in the third sentence (relating to the
			 District of Kansas), by striking 21 years and inserting
			 22 years and six months; and
					(3)in the seventh sentence (relating to the
			 District of Hawaii), by striking 18 years and inserting
			 19 years and six months.
					(b)Section 312(c)(2) of the 21st Century
			 Department of Justice Appropriations Authorization Act (Public Law 107–273; 28
			 U.S.C. 133 note), is amended by striking 10 years and inserting
			 11 years as it applies to section 312(c)(1) (B), (D), and
			 (E).
				(c)Section 312(c)(2) of the 21st Century
			 Department of Justice Appropriations Authorization Act (Public Law 107–273; 28
			 U.S.C. 133 note), is amended by inserting and six months
			 immediately following 10 years as it applies to section
			 312(c)(1)(C).
				Federal district
		  judgeships
			307.(a)Additional permanent district
			 judgeshipsThe President
			 shall appoint, by and with the advice and consent of the Senate—
					(1)2 additional district judges for the
			 district of Arizona;
					(2)4 additional district judges for the
			 eastern district of California;
					(3)1 additional district judge for the
			 district of Minnesota;
					(4)1 additional district judge for the
			 southern district of Texas; and
					(5)2 additional district judges for the
			 western district of Texas.
					(b)Conversion of temporary
			 judgeshipsThe existing
			 judgeships for the district of Arizona and the central district of California
			 authorized by section 312(c) of the 21st Century Department of Justice
			 Appropriations Authorization Act (28 U.S.C. 133 note; Public Law 107–273; 116
			 Stat. 1788), as of the effective date of this Act, shall be authorized under
			 section 133 of title 28, United States Code, and the incumbents in those
			 offices shall hold the office under section 133 of title 28, United States
			 Code, as amended by this Act.
				(c)Technical and conforming
			 amendmentsThe table
			 contained in section 133(a) of title 28, United States Code, is amended—
					(1)by striking the item relating to the
			 district of Arizona and inserting the following:
						
							
								
									
										Arizona15
										
									
								
							;
				
					(2)by striking the item relating to California
			 and inserting the following:
						
							
								
									
										California:
										
										 Northern14
										
										Eastern10
										
										Central28
										
										Southern13
										
									
								
							;
					(3)by striking the item relating to the
			 district of Minnesota and inserting the following:
						
							
								
									
										Minnesota8
										
									
								
							;
						and(4)by striking the item relating to Texas and
			 inserting the following:
						
							
								
									
										Texas:
										
										Northern12
										
										Southern20
										
										Eastern7
										
										Western15
										
									
								
							.
					(d)Increase in filing fees
					(1)In generalSection 1914(a) of title 28, United States
			 Code, is amended by striking $350
			 and inserting $360.
					(2)Expenditure limitationIncremental amounts collected by reason of
			 the enactment of this subsection shall be deposited as offsetting receipts in
			 the Judiciary Filing Fee special fund in the Treasury that was
			 established pursuant to 28 U.S.C. 1931. Such amounts shall be available solely
			 for the purpose of facilitating the processing of civil cases, but only to the
			 extent specifically appropriated by an Act of Congress enacted after the date
			 of enactment of this Act.
					This title may be cited as the
		  Judiciary Appropriations Act,
		  2013.
			IVDistrict of Columbia
			Federal
		  funds
			federal payment for resident tuition
		  supportFor a Federal payment
		  to the District of Columbia, to be deposited into a dedicated account, for a
		  nationwide program to be administered by the Mayor, for District of Columbia
		  resident tuition support, $35,100,000, to remain
		  available until expended: 
		  Provided, That such funds,
		  including any interest accrued thereon, may be used on behalf of eligible
		  District of Columbia residents to pay an amount based upon the difference
		  between in-State and out-of-State tuition at public institutions of higher
		  education, or to pay up to $2,500 each year at
		  eligible private institutions of higher education: 
		  Provided further, That
		  the awarding of such funds may be prioritized on the basis of a resident's
		  academic merit, the income and need of eligible students and such other factors
		  as may be authorized: 
		  Provided further, That
		  the District of Columbia government shall maintain a dedicated account for the
		  Resident Tuition Support Program that shall consist of the Federal funds
		  appropriated to the Program in this Act and any subsequent appropriations, any
		  unobligated balances from prior fiscal years, and any interest earned in this
		  or any fiscal year: 
		  Provided further, That
		  the account shall be under the control of the District of Columbia Chief
		  Financial Officer, who shall use those funds solely for the purposes of
		  carrying out the Resident Tuition Support Program: 
		  Provided further, That
		  the Office of the Chief Financial Officer shall provide a quarterly financial
		  report to the Committees on Appropriations of the House of Representatives and
		  the Senate for these funds showing, by object class, the expenditures made and
		  the purpose therefor.
			federal payment for emergency planning and
		  security costs in the district of ColumbiaFor a Federal payment of necessary expenses,
		  as determined by the Mayor of the District of Columbia in written consultation
		  with the elected county or city officials of surrounding jurisdictions,
		  $24,700,000, to remain available until expended
		  and in addition any funds that remain available from prior year appropriations
		  under this heading for the District of Columbia Government, for the costs of
		  providing public safety at events related to the presence of the national
		  capital in the District of Columbia, including support requested by the
		  Director of the United States Secret Service Division in carrying out
		  protective duties under the direction of the Secretary of Homeland Security,
		  and for the costs of providing support to respond to immediate and specific
		  terrorist threats or attacks in the District of Columbia or surrounding
		  jurisdictions: 
		  Provided, That, of the amount
		  provided under this heading, not less than
		  $9,800,000 shall be used for costs associated
		  with the Presidential Inauguration.
			federal payment to the district of columbia
		  courtsFor salaries and
		  expenses for the District of Columbia Courts,
		  $225,370,000 to be allocated as follows: for the
		  District of Columbia Court of Appeals,
		  $13,118,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; for the District of Columbia Superior Court,
		  $111,746,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; for the District of Columbia Court System,
		  $66,756,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; and $33,750,000, to
		  remain available until September 30, 2014, for capital improvements for
		  District of Columbia courthouse facilities: 
		  Provided, That funds made available
		  for capital improvements shall be expended consistent with the District of
		  Columbia Courts master plan study and building evaluation report: 
		  Provided further, That
		  notwithstanding any other provision of law, all amounts under this heading
		  shall be apportioned quarterly by the Office of Management and Budget and
		  obligated and expended in the same manner as funds appropriated for salaries
		  and expenses of other Federal agencies: 
		  Provided further, That
		  30 days after providing written notice to the Committees on Appropriations of
		  the House of Representatives and the Senate, the District of Columbia Courts
		  may reallocate not more than $3,000,000 of the
		  funds provided under this heading among the items and entities funded under
		  this heading, but no such allocation shall be increased by more than 10
		  percent: Provided further,
		  That the Joint Committee on Judicial Administration in the District of Columbia
		  may, by regulation, establish a program substantially similar to the program
		  set forth in subchapter II of chapter 35 of title 5, United States Code, for
		  individuals serving the District of Columbia
		  Courts.
			federal payment for defender services in
		  district of columbia courts
			For payments authorized under section
		  11–2604 and section 11–2605, D.C. Official Code (relating to representation
		  provided under the District of Columbia Criminal Justice Act), payments for
		  counsel appointed in proceedings in the Family Court of the Superior Court of
		  the District of Columbia under chapter 23 of title 16, D.C. Official Code, or
		  pursuant to contractual agreements to provide guardian ad litem representation,
		  training, technical assistance, and such other services as are necessary to
		  improve the quality of guardian ad litem representation, payments for counsel
		  appointed in adoption proceedings under chapter 3 of title 16, D.C. Official
		  Code, and payments authorized under section 21–2060, D.C. Official Code
		  (relating to services provided under the District of Columbia Guardianship,
		  Protective Proceedings, and Durable Power of Attorney Act of 1986),
		  $50,000,000, to remain available until expended:
		  
		  Provided, That funds provided under
		  this heading shall be administered by the Joint Committee on Judicial
		  Administration in the District of Columbia: 
		  Provided further, That
		  notwithstanding any other provision of law, this appropriation shall be
		  apportioned quarterly by the Office of Management and Budget and obligated and
		  expended in the same manner as funds appropriated for expenses of other Federal
		  agencies.
			federal payment to the court services and
		  offender supervision agency for the district of columbiaFor salaries and expenses, including the
		  transfer and hire of motor vehicles, of the Court Services and Offender
		  Supervision Agency for the District of Columbia, as authorized by the National
		  Capital Revitalization and Self-Government Improvement Act of 1997,
		  $215,506,000, of which not to exceed
		  $2,000 is for official reception and
		  representation expenses related to Community Supervision and Pretrial Services
		  Agency programs; of which not to exceed $25,000
		  is for dues and assessments relating to the implementation of the Court
		  Services and Offender Supervision Agency Interstate Supervision Act of 2002; of
		  which $156,595,000 shall be for necessary
		  expenses of Community Supervision and Sex Offender Registration, to include
		  expenses relating to the supervision of adults subject to protection orders or
		  the provision of services for or related to such persons; of which
		  $58,911,000 shall be available to the Pretrial
		  Services Agency: 
		  Provided, That notwithstanding any
		  other provision of law, all amounts under this heading shall be apportioned
		  quarterly by the Office of Management and Budget and obligated and expended in
		  the same manner as funds appropriated for salaries and expenses of other
		  Federal agencies: 
		  Provided further, That
		  not less than $1,500,000 shall be available for
		  re-entrant housing in the District of Columbia: 
		  Provided further, That
		  the Director is authorized to accept and use gifts in the form of in-kind
		  contributions of space and hospitality to support offender and defendant
		  programs; and equipment, supplies, and vocational training services necessary
		  to sustain, educate, and train offenders and defendants, including their
		  dependent children: 
		  Provided further, That
		  the Director shall keep accurate and detailed records of the acceptance and use
		  of any gift or donation under the previous proviso, and shall make such records
		  available for audit and public inspection: 
		  Provided further, That
		  the Court Services and Offender Supervision Agency Director is authorized to
		  accept and use reimbursement from the District of Columbia Government for space
		  and services provided on a cost reimbursable
		  basis.
			federal payment to the district of columbia
		  public defender serviceFor
		  salaries and expenses, including the transfer and hire of motor vehicles, of
		  the District of Columbia Public Defender Service, as authorized by the National
		  Capital Revitalization and Self-Government Improvement Act of 1997,
		  $39,376,000: 
		  Provided, That notwithstanding any
		  other provision of law, all amounts under this heading shall be apportioned
		  quarterly by the Office of Management and Budget and obligated and expended in
		  the same manner as funds appropriated for salaries and expenses of Federal
		  agencies: Provided further,
		  That, notwithstanding section 1342 of title 31, United States Code, and in
		  addition to the authority provided by the District of Columbia Code Section
		  2–1607(b), upon approval of the Board of Trustees, the District of Columbia
		  Public Defender Service may accept and use voluntary and uncompensated
		  (gratuitous) services for the purpose of aiding or facilitating the work of the
		  District of Columbia Public Defender Service.
			Federal payment to the district of columbia
		  water and sewer authorityFor
		  a Federal payment to the District of Columbia Water and Sewer Authority,
		  $15,000,000, to remain available until expended,
		  to continue implementation of the Combined Sewer Overflow Long-Term Plan: 
		  Provided, That the District of
		  Columbia Water and Sewer Authority provides a 100 percent match for this
		  payment.
			federal payment to the criminal justice
		  coordinating councilFor a
		  Federal payment to the Criminal Justice Coordinating Council,
		  $1,800,000, to remain available until expended,
		  to support initiatives related to the coordination of Federal and local
		  criminal justice resources in the District of
		  Columbia.
			federal payment for judicial
		  commissionsFor a Federal
		  payment, to remain available until September 30, 2014, to the Commission on
		  Judicial Disabilities and Tenure, $295,000, and
		  for the Judicial Nomination Commission,
		  $205,000.
			Federal payment for school
		  improvementFor a Federal
		  payment for a school improvement program in the District of Columbia,
		  $53,500,000, to remain available until expended,
		  for payments authorized under the Scholarships for Opportunity and Results Act
		  (division C of Public Law 112–10), to be allocated as follows: for the District
		  of Columbia Public Schools, $20,000,000 to
		  improve public school education in the District of Columbia; for the State
		  Education Office, $20,000,000 to expand quality
		  public charter schools in the District of Columbia; and for the Secretary of
		  Education, $13,500,000 for the Opportunity
		  Scholarship Program.
			federal payment for the district of
		  columbia national guard For a
		  Federal payment to the District of Columbia National Guard,
		  $500,000, to remain available until expended for
		  the Major General David F. Wherley, Jr. District of Columbia National Guard
		  Retention and College Access Program.
			FEDERAL PAYMENT FOR REDEVELOPMENT OF THE
		  ST. ELIZABETHS HOSPITAL CAMPUSFor a Federal payment to the District of
		  Columbia, $9,800,000, to remain available until
		  expended, for activities to support development of a center for innovation and
		  entrepreneurship at the site of the former St. Elizabeths Hospital in the
		  District of Columbia.
			Federal payment for testing and treatment
		  of HIV/AIDSFor a Federal
		  payment to the District of Columbia for the testing of individuals for, and the
		  treatment of individuals with, human immunodeficiency virus and acquired
		  immunodeficiency syndrome in the District of Columbia,
		  $5,000,000.
			district of columbia fundsThe following amounts are appropriated for
		  the District of Columbia for the current fiscal year out of the General Fund of
		  the District of Columbia (General Fund), except as otherwise
		  specifically provided: 
		  Provided, That notwithstanding any
		  other provision of law, except as provided in section 450A of the District of
		  Columbia Home Rule Act, (114 Stat. 2440; D.C. Official Code, section 1–204.50a)
		  and provisions of this Act, the total amount appropriated in this Act for
		  operating expenses for the District of Columbia for fiscal year 2013 under this
		  heading shall not exceed the lesser of the sum of the total revenues of the
		  District of Columbia for such fiscal year or
		  $11,356,050,000 (of which
		  $6,379,906,000 shall be from local funds,
		  (including $402,984,000 from dedicated taxes),
		  $998,179,000 shall be from Federal grant funds,
		  $1,672,243,000 from Medicaid payments,
		  $2,165,470,000 shall be from other funds, and
		  $9,352,000 shall be from private funds, and
		  $130,900,000 shall be from funds previously
		  appropriated in this Act as Federal payments): 
		  Provided further, That
		  of the local funds, such amounts as may be necessary may be derived from the
		  District's General Fund balance: 
		  Provided further, That
		  of these funds the District's intra-District authority shall be
		  $579,594,000: in addition, for capital
		  construction projects, an increase of
		  $1,702,797,000, of which
		  $1,194,327,000 shall be from local funds,
		  $64,817,000 from the District of Columbia
		  Highway Trust Fund, $86,535,000 from the Local
		  Transportation Fund, $357,118,000 from Federal
		  grant funds, and a rescission of $609,739,000 of
		  which $357,317,000 shall be from local funds,
		  $10,619,000 from the Local Transportation Fund,
		  $58,442,000 from the District of Columbia
		  Highway Trust Fund, and $183,362,000 from
		  Federal grant funds appropriated under this heading in prior fiscal years, for
		  a net amount of $1,093,058,000, to remain
		  available until expended: 
		  Provided further, That
		  the amounts provided under this heading are to be available, allocated, and
		  expended as proposed under title III of the Fiscal Year 2013 Budget Request
		  Act, at the rate set forth under District of Columbia Funds Division of
		  Expenses as included in the Fiscal Year 2013 Proposed Budget and
		  Financial Plan submitted to the Congress by the District of Columbia: 
		  Provided further, That
		  the amounts provided under this heading may be increased by proceeds of
		  one-time transactions, which are expended for emergency or unanticipated
		  operating or capital needs: 
		  Provided further, That
		  such increases shall be approved by enactment of local District law and shall
		  comply with all reserve requirements contained in the District of Columbia Home
		  Rule Act as amended by the Fiscal Year 2013 Budget Request Act: 
		  Provided further, That
		  the Chief Financial Officer of the District of Columbia shall take such steps
		  as are necessary to assure that the District of Columbia meets these
		  requirements, including the apportioning by the Chief Financial Officer of the
		  appropriations and funds made available to the District during fiscal year
		  2013, except that the Chief Financial Officer may not reprogram for operating
		  expenses any funds derived from bonds, notes, or other obligations issued for
		  capital projects.
			This title may be cited as the
			 District of Columbia Appropriations
			 Act, 2013.
			VIndependent Agencies
			Administrative Conference of the United
		  States
			Salaries and ExpensesFor necessary expenses of the Administrative
		  Conference of the United States, authorized by 5 U.S.C. 591 et seq.,
		  $3,200,000, to remain available until September
		  30, 2014, of which not to exceed $1,000 is for
		  official reception and representation expenses.
			Christopher columbus fellowship
		  foundation
			Salaries and expensesFor payment to the Christopher Columbus
		  Fellowship Foundation, established by section 423 of Public Law 102–281,
		  $450,000, to remain available until
		  expended.
			Commodity futures trading
		  commissionFor necessary
		  expenses to carry out the provisions of the Commodity Exchange Act (7 U.S.C. 1
		  et seq.), including the purchase and hire of passenger motor vehicles, and the
		  rental of space (to include multiple year leases) in the District of Columbia
		  and elsewhere, $308,000,000, to remain available
		  until September 30, 2014, including not to exceed
		  $3,000 for official reception and representation
		  expenses, and not to exceed $25,000 for the
		  expenses for consultations and meetings hosted by the Commission with foreign
		  governmental and other regulatory
		  officials.
			Consumer product safety
		  commission
			salaries and expensesFor necessary expenses of the Consumer
		  Product Safety Commission, including hire of passenger motor vehicles, services
		  as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the
		  per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376,
		  purchase of nominal awards to recognize non-Federal officials' contributions to
		  Commission activities, and not to exceed $4,000
		  for official reception and representation expenses,
		  $122,425,000; of which
		  $6,000,000 to remain available until September
		  30, 2014, shall be for CPSC Headquarters
		  relocation.
			Administrative Provisions—Consumer Product
		  Safety Commission
			501.The Virginia Graeme Baker Pool and Spa
			 Safety Act (15 U.S.C. 8001 et seq.) is amended—
				(1)in section 1405 (15 U.S.C. 8004)—
					(A)in subsection (b)(1)(A), by striking
			 all swimming pools constructed after the date that is 6 months after the
			 date of enactment of the Financial Services and General Government
			 Appropriations Act, 2012 in the State and inserting all swimming
			 pools constructed in the State after the date the State submits an application
			 to the Commission for a grant under this section; and
					(B)in subsection (e)—
						(i)by striking the first sentence and
			 inserting the following: There is authorized to be appropriated to the
			 Commission such sums as may be necessary to carry out this section through
			 fiscal year 2014.; and
						(ii)in the second sentence, by striking
			 fiscal year 2012 and inserting fiscal year 2014;
			 and
						(2)in section 1406(a) (15 U.S.C.
			 8005(a))—
					(A)in paragraph (1)(A)—
						(i)in clause (i), by inserting
			 and after the semicolon;
						(ii)by striking clauses (ii), (iv), and (v) and
			 redesignating clause (iii) as clause (ii); and
						(iii)in clause (ii)(III) (as so redesignated),
			 by inserting and after the semicolon;
						(B)by striking subsection (2) and
			 redesignating subsections (3) and (4) as subsections (2) and (3), respectively;
			 and
					(C)in subsection (3) (as so redesignated), by
			 striking paragraph (1) and inserting paragraph
			 (1)(B).
					502.Not later than 540 days after the date of
			 the enactment of this Act, the Consumer Product Safety Commission shall—
				(1)in consultation with representatives of
			 consumer groups, window blind manufacturers, and independent engineers and
			 experts, examine and assess the effectiveness of the ANSI/WCMA A100.1–2012
			 Proposed Standard, as in effect on the day before the date of the enactment of
			 this Act; and
				(2)if the Commission determines that a more
			 stringent standard for window coverings, or revised version of the standard
			 described in paragraph (1), would eliminate or substantially reduce the
			 strangulation risk posed by corded window coverings, promulgate, in accordance
			 with section 553 of title 5, United States Code, a window covering safety
			 standard that is more stringent than the standard described in paragraph
			 (1).
				Election assistance
		  commission
			salaries and
		  expenses
			(including transfer of funds)For necessary expenses to carry out the Help
		  America Vote Act of 2002 (Public Law 107–252),
		  $11,500,000, of which
		  $2,750,000 shall be transferred to the National
		  Institute of Standards and Technology for election reform activities authorized
		  under the Help America Vote Act of 2002.
			Federal communications
		  commission
			Salaries and
		  expenses
			For necessary expenses of the Federal
		  Communications Commission, as authorized by law, including uniforms and
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed
		  $4,000 for official reception and representation
		  expenses; purchase and hire of motor vehicles; special counsel fees; and
		  services as authorized by 5 U.S.C. 3109,
		  $347,782,000, to remain available until
		  expended: 
		  Provided, That
		  $347,782,000 of offsetting collections shall be
		  assessed and collected pursuant to section 9 of title I of the
		  Communications Act of 1934, shall be
		  retained and used for necessary expenses in this appropriation, and shall
		  remain available until expended: 
		  Provided further, That
		  the sum herein appropriated shall be reduced as such offsetting collections are
		  received during fiscal year 2013 so as to result in a final fiscal year 2013
		  appropriation estimated at $0: 
		  Provided further, That
		  any offsetting collections received in excess of
		  $347,782,000 in fiscal year 2013 shall not be
		  available for obligation: 
		  Provided further, That
		  remaining offsetting collections from prior years collected in excess of the
		  amount specified for collection in each such year and otherwise becoming
		  available on October 1, 2012, shall not be available for obligation: 
		  Provided further, That
		  notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive
		  bidding system that may be retained and made available for obligation shall not
		  exceed $99,000,000 for fiscal year 2013: 
		  Provided further, That
		  of the amount appropriated under this heading, not less than
		  $9,750,000 shall be for the salaries and
		  expenses of the Office of Inspector General.
			Administrative provisions—federal
		  communications commission
			510.Section 302 of the Universal Service
			 Antideficiency Temporary Suspension Act is amended by striking December
			 31, 2013, each place it appears and inserting December 31,
			 2014.
			511.None of the funds appropriated by this Act
			 may be used by the Federal Communications Commission to modify, amend, or
			 change its rules or regulations for universal service support payments to
			 implement the February 27, 2004 recommendations of the Federal-State Joint
			 Board on Universal Service regarding single connection or primary line
			 restrictions on universal service support payments.
				Federal deposit insurance
		  corporation
				office of the inspector
		  general
				For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $34,568,000, to be derived from the
		  Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution
		  Fund.
				Federal election
		  commission
				salaries and expensesFor necessary expenses to carry out the
		  provisions of the Federal Election Campaign Act of 1971,
		  $67,999,000, of which not to exceed
		  $5,000 shall be available for reception and
		  representation expenses.
				Federal labor relations
		  authority
				salaries and expensesFor necessary expenses to carry out
		  functions of the Federal Labor Relations Authority, pursuant to Reorganization
		  Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including
		  services authorized by 5 U.S.C. 3109, and including hire of experts and
		  consultants, hire of passenger motor vehicles, and rental of conference rooms
		  in the District of Columbia and elsewhere,
		  $25,200,000: 
		  Provided, That public members of
		  the Federal Service Impasses Panel may be paid travel expenses and per diem in
		  lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed
		  intermittently in the Government service, and compensation as authorized by 5
		  U.S.C. 3109: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal
		  participants at labor-management relations conferences shall be credited to and
		  merged with this account, to be available without further appropriation for the
		  costs of carrying out these conferences.
				Federal trade
		  commission
				Salaries and expensesFor necessary expenses of the Federal Trade
		  Commission, including uniforms or allowances therefor, as authorized by 5
		  U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger
		  motor vehicles; and not to exceed $2,000 for
		  official reception and representation expenses,
		  $300,000,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $300,000 shall be available for use to contract
		  with a person or persons for collection services in accordance with the terms
		  of 31 U.S.C. 3718: 
		  Provided further,
		  That, notwithstanding any other provision of law, not to exceed
		  $115,000,000 of offsetting collections derived
		  from fees collected for premerger notification filings under the
		  Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a),
		  regardless of the year of collection, shall be retained and used for necessary
		  expenses in this appropriation: 
		  Provided further,
		  That, notwithstanding any other provision of law, not to exceed
		  $15,000,000 in offsetting collections derived
		  from fees sufficient to implement and enforce the Telemarketing Sales Rule,
		  promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act
		  (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained
		  and used for necessary expenses in this appropriation: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as such
		  offsetting collections are received during fiscal year 2013, so as to result in
		  a final fiscal year 2013 appropriation from the general fund estimated at not
		  more than $170,000,000: 
		  Provided further, That
		  none of the funds made available to the Federal Trade Commission may be used to
		  implement subsection (e)(2)(B) of section 43 of the
		  Federal Deposit Insurance Act (12
		  U.S.C. 1831t).
				General services
		  administration
				real property
		  activities
				federal buildings
		  fund
				limitations on availability of
		  revenueAmounts in the Fund,
		  including revenues and collections deposited into the Fund shall be available
		  for necessary expenses of real property management and related activities not
		  otherwise provided for, including operation, maintenance, and protection of
		  federally owned and leased buildings; rental of buildings in the District of
		  Columbia; restoration of leased premises; moving governmental agencies
		  (including space adjustments and telecommunications relocation expenses) in
		  connection with the assignment, allocation and transfer of space; contractual
		  services incident to cleaning or servicing buildings, and moving; repair and
		  alteration of federally owned buildings including grounds, approaches and
		  appurtenances; care and safeguarding of sites; maintenance, preservation,
		  demolition, and equipment; acquisition of buildings and sites by purchase,
		  condemnation, or as otherwise authorized by law; acquisition of options to
		  purchase buildings and sites; conversion and extension of federally owned
		  buildings; preliminary planning and design of projects by contract or
		  otherwise; construction of new buildings (including equipment for such
		  buildings); and payment of principal, interest, and any other obligations for
		  public buildings acquired by installment purchase and purchase contract; in the
		  aggregate amount of $8,639,098,000, of which:
		  (1) $56,000,000 shall remain available until
		  expended for construction and acquisition (including funds for sites and
		  expenses, associated design and construction services, and purchase of
		  currently leased facilities): 
		  Provided, That the General Services
		  Administration shall submit a detailed plan, by project, regarding the use of
		  funds to the Committees on Appropriations of the House of Representatives and
		  the Senate within 30 days of enactment of this section and will provide
		  notification to the Committees within 15 days prior to any changes regarding
		  the use of these funds; (2) $514,768,000 shall
		  remain available until expended for repairs and alterations, which includes
		  associated design and construction services, of which:
		  $20,000,000 is for a Judiciary Capital Security
		  Program; $16,100,000 is for Consolidation into
		  Federally Owned Space; $122,936,000 is for
		  Exigent Needs; $15,000,000 is for Energy and
		  Water Retrofit and Conservation Measures; and
		  $340,732,000 is for Basic Repairs and
		  Alterations: 
		  Provided further, That
		  funds made available in this or any previous Act in the Federal Buildings Fund
		  for Repairs and Alterations shall, for prospectus projects, be limited to the
		  amount identified for each project, except each project in this or any previous
		  Act may be increased by an amount not to exceed 10 percent unless advance
		  approval is obtained from the Committees on Appropriations of a greater amount:
		  
		  Provided further, That
		  additional projects for which prospectuses have been fully approved may be
		  funded under this category only if advance approval is obtained from the
		  Committees on Appropriations: 
		  Provided further, That
		  the amounts provided in this or any prior Act for Repairs and
		  Alterations may be used to fund costs associated with implementing
		  security improvements to buildings necessary to meet the minimum standards for
		  security in accordance with current law and in compliance with the
		  reprogramming guidelines of the appropriate Committees of the House and Senate:
		  
		  Provided further, That
		  the difference between the funds appropriated and expended on any projects in
		  this or any prior Act, under the heading Repairs and
		  Alterations, may be transferred to Basic Repairs and Alterations or
		  used to fund authorized increases in prospectus projects: 
		  Provided further, That
		  all funds for repairs and alterations prospectus projects shall expire on
		  September 30, 2014 and remain in the Federal Buildings Fund except funds for
		  projects as to which funds for design or other funds have been obligated in
		  whole or in part prior to such date: 
		  Provided further, That
		  the amount provided in this or any prior Act for Basic Repairs and Alterations
		  may be used to pay claims against the Government arising from any projects
		  under the heading Repairs and Alterations or used to fund
		  authorized increases in prospectus projects; (3)
		  $119,589,000 for installment acquisition
		  payments including payments on purchase contracts which shall remain available
		  until expended; (4) $5,548,583,000 for rental of
		  space which shall remain available until expended; and (5)
		  $2,400,158,000 for building operations which
		  shall remain available until expended: 
		  Provided further, That
		  funds available to the General Services Administration shall not be available
		  for expenses of any construction, repair, alteration and acquisition project
		  for which a prospectus, if required by 40 U.S.C. 3307(a), has not been
		  approved, except that necessary funds may be expended for each project for
		  required expenses for the development of a proposed prospectus: 
		  Provided further, That
		  funds available in the Federal Buildings Fund may be expended for emergency
		  repairs when advance approval is obtained from the Committees on
		  Appropriations: 
		  Provided further, That
		  amounts necessary to provide reimbursable special services to other agencies
		  under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing,
		  lighting, guard booths, and other facilities on private or other property not
		  in Government ownership or control as may be appropriate to enable the United
		  States Secret Service to perform its protective functions pursuant to 18 U.S.C.
		  3056, shall be available from such revenues and collections: 
		  Provided further, That
		  revenues and collections and any other sums accruing to this Fund during fiscal
		  year 2013, excluding reimbursements under 40 U.S.C. 592(b)(2) in excess of the
		  aggregate new obligational authority authorized for Real Property Activities of
		  the Federal Buildings Fund in this Act shall remain in the Fund and shall not
		  be available for expenditure except as authorized in appropriations
		  Acts.
				General
		  activities
				Government-wide policyFor expenses authorized by law, not
		  otherwise provided for, for Government-wide policy and evaluation activities
		  associated with the management of real and personal property assets and certain
		  administrative services; Government-wide policy support responsibilities
		  relating to acquisition, telecommunications, information technology management,
		  and related technology activities; services as authorized by 5 U.S.C. 3109; and
		  the Office of High Performance Green Buildings;
		  $78,182,000.
				operating expensesFor expenses authorized by law, not
		  otherwise provided for, for Government-wide activities associated with
		  utilization and donation of surplus personal property; disposal of real
		  property; agency-wide policy direction, management, and communications; the
		  Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109;
		  and not to exceed $7,500 for official reception
		  and representation expenses;
		  $67,000,000.
				Office of inspector generalFor necessary expenses of the Office of
		  Inspector General and service authorized by 5 U.S.C. 3109,
		  $58,960,000: 
		  Provided, That not to exceed
		  $50,000 shall be available for payment for
		  information and detection of fraud against the Government, including payment
		  for recovery of stolen Government property: 
		  Provided further, That
		  not to exceed $2,500 shall be available for
		  awards to employees of other Federal agencies and private citizens in
		  recognition of efforts and initiatives resulting in enhanced Office of
		  Inspector General effectiveness.
				Electronic government fund
					(including transfer of funds)For necessary expenses in support of
		  interagency projects that enable the Federal Government to expand its ability
		  to conduct activities electronically, through the development and
		  implementation of innovative uses of the Internet and other electronic methods,
		  $16,665,000, to remain available until expended:
		  
		  Provided, That these funds may be
		  transferred to Federal agencies to carry out the purpose of the Fund: Provided further, That this transfer
		  authority shall be in addition to any other transfer authority provided in this
		  Act: Provided further, That
		  such transfers may not be made until 10 days after a proposed spending plan and
		  explanation for each project to be undertaken has been submitted to the
		  Committees on Appropriations of the House of Representatives and the
		  Senate.
				allowances and office staff for former
		  presidentsFor carrying out
		  the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public
		  Law 95–138,
		  $3,779,000.
				expenses, presidential
		  transitionFor expenses
		  necessary to carry out the Presidential Transition Act of 1963, as amended,
		  $8,947,000, of which not to exceed
		  $1,000,000 is for activities authorized by
		  subsections 3(a)(8) and (9) of the Act.
				federal citizen services fundFor necessary expenses of the Office of
		  Citizen Services and Innovative Technologies, including services authorized by
		  5 U.S.C. 3109, $31,751,000, to be deposited into
		  the Federal Citizen Services Fund: 
		  Provided, That the appropriations,
		  revenues, and collections deposited into the Fund shall be available for
		  necessary expenses of Federal Citizen Services activities in the aggregate
		  amount not to exceed $90,000,000.
		  Appropriations, revenues, and collections accruing to this Fund during fiscal
		  year 2013 in excess of such amount shall remain in the Fund and shall not be
		  available for expenditure except as authorized in appropriations
		  Acts.
				administrative provisions—general services
		  administration
				(including transfers of
		  funds)
				520.Funds available to the General Services
			 Administration shall be available for the hire of passenger motor
			 vehicles.
			521.Funds in the Federal Buildings Fund made
			 available for fiscal year 2013 for Federal Buildings Fund activities may be
			 transferred between such activities only to the extent necessary to meet
			 program requirements: 
			 Provided, That any proposed
			 transfers shall be approved in advance by the Committees on Appropriations of
			 the House of Representatives and the Senate.
			522.Except as otherwise provided in this title,
			 funds made available by this Act shall be used to transmit a fiscal year 2014
			 request for United States Courthouse construction only if the request: (1)
			 meets the design guide standards for construction as established and approved
			 by the General Services Administration, the Judicial Conference of the United
			 States, and the Office of Management and Budget; (2) reflects the priorities of
			 the Judicial Conference of the United States as set out in its approved 5-year
			 construction plan; and (3) includes a standardized courtroom utilization study
			 of each facility to be constructed, replaced, or expanded.
			523.None of the funds provided in this Act may
			 be used to increase the amount of occupiable square feet, provide cleaning
			 services, security enhancements, or any other service usually provided through
			 the Federal Buildings Fund, to any agency that does not pay the rate per square
			 foot assessment for space and services as determined by the General Services
			 Administration in compliance with the Public Buildings Amendments Act of 1972
			 (Public Law 92–313).
			524.From funds made available under the heading
			 Federal Buildings Fund, Limitations on Availability of Revenue,
			 claims against the Government of less than
			 $250,000 arising from direct construction
			 projects and acquisition of buildings may be liquidated from savings effected
			 in other construction projects with prior notification to the Committees on
			 Appropriations of the House of Representatives and the Senate.
			525.In any case in which the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate adopt a resolution
			 granting lease authority pursuant to a prospectus transmitted to Congress by
			 the Administrator of the General Services Administration under 40 U.S.C. 3307,
			 the Administrator shall ensure that the delineated area of procurement is
			 identical to the delineated area included in the prospectus for all lease
			 agreements, except that, if the Administrator determines that the delineated
			 area of the procurement should not be identical to the delineated area included
			 in the prospectus, the Administrator shall provide an explanatory statement to
			 each of such committees and the Committees on Appropriations of the House of
			 Representatives and the Senate prior to exercising any lease authority provided
			 in the resolution.
				Harry S truman scholarship
		  foundation
				Salaries and expensesFor payment to the Harry S Truman
		  Scholarship Foundation Trust Fund, established by section 10 of Public Law
		  93–642, $748,000, to remain available until
		  expended.
				Merit systems protection
		  board
				salaries and
		  expenses
				(including transfer of funds)For necessary expenses to carry out
		  functions of the Merit Systems Protection Board pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower
		  Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized
		  by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and
		  elsewhere, hire of passenger motor vehicles, direct procurement of survey
		  printing, and not to exceed $2,000 for official
		  reception and representation expenses,
		  $41,055,000, to remain available until September
		  30, 2014, together with not to exceed
		  $2,345,000, to remain available until September
		  30, 2014, for administrative expenses to adjudicate retirement appeals to be
		  transferred from the Civil Service Retirement and Disability Fund in amounts
		  determined by the Merit Systems Protection Board.
				Morris K. udall and stewart L. udall
		  foundation
				Morris k. udall and stewart L. Udall trust
		  fund
				For payment to the Morris K. Udall and
		  Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L.
		  Udall Foundation Act (20 U.S.C. 5601 et seq.),
		  $2,200,000, to remain available until expended,
		  of which, notwithstanding sections 8 and 9 of such Act: (1) up to
		  $900,000 may be expended for the necessary
		  expenses described in Section 7(c) of Public Law 102–259 (20 U.S.C. 5605(c));
		  (2) up to $50,000 shall be used to conduct
		  financial audits pursuant to the Accountability of Tax Dollars Act of 2002
		  (Public Law 107–289); and (3) up to $1,000,000
		  shall be available to carry out the activities authorized by section 6(7) of
		  Public Law 102–259 and section 817(a) of Public Law 106–568 (20 U.S.C.
		  5604(7)).
				Environmental dispute resolution
		  fundFor payment to the
		  Environmental Dispute Resolution Fund to carry out activities authorized in the
		  Environmental Policy and Conflict Resolution Act of 1998,
		  $3,800,000, to remain available until
		  expended.
				National archives and records
		  administration
				operating expensesFor necessary expenses in connection with
		  the administration of the National Archives and Records Administration and
		  archived Federal records and related activities, as provided by law, and for
		  expenses necessary for the review and declassification of documents, the
		  activities of the Public Interest Declassification Board, and the operations
		  and maintenance of the electronic records archives, and for the hire of
		  passenger motor vehicles, and for uniforms or allowances therefor, as
		  authorized by law (5 U.S.C. 5901 et seq.), including maintenance, repairs, and
		  cleaning,
		  $371,675,000.
				office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General
		  Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the
		  Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger
		  motor vehicles,
		  $4,100,000.
				repairs and restorationFor the repair, alteration, and improvement
		  of archives facilities, and to provide adequate storage for holdings,
		  $8,000,000, to remain available until
		  expended.
				 national historical publications and
		  records commission
				grants
		  programFor necessary expenses
		  for allocations and grants for historical publications and records as
		  authorized by 44 U.S.C. 2504, $5,000,000, to
		  remain available until expended.
				National credit union
		  administration
				central liquidity facilityDuring fiscal year 2013, gross obligations
		  of the Central Liquidity Facility for the principal amount of new direct loans
		  to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall be the
		  amount authorized by section 307(a)(4)(A) of the Federal Credit Union Act (12
		  U.S.C. 1795f(a)(4)(A)): 
		  Provided, That administrative
		  expenses of the Central Liquidity Facility in fiscal year 2013 shall not exceed
		  $1,250,000.
				Community development revolving loan
		  fundFor the Community
		  Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822
		  and 9910, $1,187,000 shall be available until
		  September 30, 2014 for technical assistance to low-income designated credit
		  unions.
				Office of government
		  ethics
				salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Government Ethics pursuant to the Ethics in
		  Government Act of 1978, and the Ethics Reform Act of 1989, including services
		  as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of
		  Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed
		  $1,500 for official reception and representation
		  expenses, $20,164,000, of which
		  $6,500,000 shall remain available until expended
		  for development and deployment of the centralized, publicly accessible database
		  required by Public Law 112–105.
				Office of personnel
		  management
				Salaries and
		  expenses
				(including transfer of trust
		  funds)For necessary expenses
		  to carry out functions of the Office of Personnel Management (OPM) pursuant to
		  Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of
		  1978, including services as authorized by 5 U.S.C. 3109; medical examinations
		  performed for veterans by private physicians on a fee basis; rental of
		  conference rooms in the District of Columbia and elsewhere; hire of passenger
		  motor vehicles; not to exceed $2,500 for
		  official reception and representation expenses; advances for reimbursements to
		  applicable funds of OPM and the Federal Bureau of Investigation for expenses
		  incurred under Executive Order No. 10422 of January 9, 1953, as amended; and
		  payment of per diem and/or subsistence allowances to employees where Voting
		  Rights Act activities require an employee to remain overnight at his or her
		  post of duty, $90,541,000, of which
		  $6,004,000 shall remain available until expended
		  for the Enterprise Human Resources Integration project, of which
		  $642,000 may be for strengthening the capacity
		  and capabilities of the acquisition workforce (as defined by the Office of
		  Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including
		  the recruitment, hiring, training, and retention of such workforce and
		  information technology in support of acquisition workforce effectiveness or for
		  management solutions to improve acquisition management,
		  $1,416,000 shall remain available until expended
		  for the Human Resources Line of Business project; and in addition
		  $114,708,000 for administrative expenses, to be
		  transferred from the appropriate trust funds of OPM without regard to other
		  statutes, including direct procurement of printed materials, for the retirement
		  and insurance programs: 
		  Provided, That the provisions of
		  this appropriation shall not affect the authority to use applicable trust funds
		  as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A) of title 5, United
		  States Code: 
		  Provided further, That
		  no part of this appropriation shall be available for salaries and expenses of
		  the Legal Examining Unit of OPM established pursuant to Executive Order No.
		  9358 of July 1, 1943, or any successor unit of like purpose: 
		  Provided further, That
		  the President's Commission on White House Fellows, established by Executive
		  Order No. 11183 of October 3, 1964, may, during fiscal year 2013, accept
		  donations of money, property, and personal services:Provided further, That such donations,
		  including those from prior years, may be used for the development of publicity
		  materials to provide information about the White House Fellows, except that no
		  such donations shall be accepted for travel or reimbursement of travel
		  expenses, or for the salaries of employees of such
		  Commission.
				office of inspector
		  general
				salaries and
		  expenses
				(including transfer of trust
		  funds)For necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, including services as authorized by 5 U.S.C.
		  3109, hire of passenger motor vehicles,
		  $4,232,000, and in addition, not to exceed
		  $21,172,000 for administrative expenses to
		  audit, investigate, and provide other oversight of the Office of Personnel
		  Management's retirement and insurance programs, to be transferred from the
		  appropriate trust funds of the Office of Personnel Management, as determined by
		  the Inspector General: 
		  Provided, That the Inspector
		  General is authorized to rent conference rooms in the District of Columbia and
		  elsewhere.
				government payment for annuitants,
		  employees health benefitsFor
		  payment of Government contributions with respect to retired employees, as
		  authorized by chapter 89 of title 5, United States Code, and the Retired
		  Federal Employees Health Benefits Act (74 Stat. 849), such sums as may be
		  necessary.
				government payment for annuitants, employee
		  life insuranceFor payment of
		  Government contributions with respect to employees retiring after December 31,
		  1989, as required by chapter 87 of title 5, United States Code, such sums as
		  may be necessary.
				payment to civil service retirement and
		  disability fundFor financing
		  the unfunded liability of new and increased annuity benefits becoming effective
		  on or after October 20, 1969, as authorized by 5 U.S.C. 8348, and annuities
		  under special Acts to be credited to the Civil Service Retirement and
		  Disability Fund, such sums as may be necessary: 
		  Provided, That annuities authorized
		  by the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775),
		  may hereafter be paid out of the Civil Service Retirement and Disability
		  Fund.
				Office of special
		  counsel
				salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Special Counsel pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454),
		  the Whistleblower Protection Act of 1989 (Public Law 101–12), Public Law
		  107–304, and the Uniformed Services Employment and Reemployment Rights Act of
		  1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109,
		  payment of fees and expenses for witnesses, rental of conference rooms in the
		  District of Columbia and elsewhere, and hire of passenger motor vehicles;
		  $18,972,000.
				Postal regulatory
		  commission
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses of the Postal
		  Regulatory Commission in carrying out the provisions of the Postal
		  Accountability and Enhancement Act (Public Law 109–435),
		  $14,450,000, to be derived by transfer from the
		  Postal Service Fund and expended as authorized by section 603(a) of such
		  Act.
				Privacy and civil liberties oversight
		  board
				Salaries and expensesFor necessary expenses of the Privacy and
		  Civil Liberties Oversight Board, as authorized by section 1061 of the
		  Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note),
		  $1,000,000, to remain available until September
		  30, 2014.
				Recovery Accountability and Transparency
		  Board
				Salaries and ExpensesFor necessary expenses of the Recovery
		  Accountability and Transparency Board to carry out the provisions of title XV
		  of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), and
		  to develop and test information technology resources and oversight mechanisms
		  to enhance transparency of and detect and remediate waste, fraud, and abuse in
		  Federal spending
		  $31,500,000.
				Securities and exchange
		  commission
				salaries and expensesFor necessary expenses for the Securities
		  and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the
		  rental of space (to include multiple year leases) in the District of Columbia
		  and elsewhere, and not to exceed $3,500 for
		  official reception and representation expenses,
		  $1,566,000,000, to remain available until
		  expended; of which not less than $7,067,000
		  shall be for the Office of Inspector General; of which not to exceed
		  $50,000 may be used toward funding a permanent
		  secretariat for the International Organization of Securities Commissions; and
		  of which not to exceed $100,000 shall be
		  available for expenses for consultations and meetings hosted by the Commission
		  with foreign governmental and other regulatory officials, members of their
		  delegations and staffs to exchange views concerning securities matters, such
		  expenses to include necessary logistic and administrative expenses and the
		  expenses of Commission staff and foreign invitees in attendance including: (1)
		  incidental expenses such as meals; (2) travel and transportation; and (3)
		  related lodging or subsistence; 
		  Provided, That fees and charges
		  authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C.
		  78ee) shall be credited to this account as offsetting collections: 
		  Provided further, That
		  not to exceed $1,566,000,000 of such offsetting
		  collections shall be available until expended for necessary expenses of this
		  account: 
		  Provided further, That
		  the total amount appropriated under this heading from the general fund for
		  fiscal year 2013 shall be reduced as such offsetting fees are received so as to
		  result in a final total fiscal year 2013 appropriation from the general fund
		  estimated at not more than
		  $0.
				Selective service
		  system
				salaries and
		  expenses
				For necessary expenses of the Selective
		  Service System, including expenses of attendance at meetings and of training
		  for uniformed personnel assigned to the Selective Service System, as authorized
		  by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles;
		  services as authorized by 5 U.S.C. 3109; and not to exceed
		  $750 for official reception and representation
		  expenses; $24,400,000: 
		  Provided, That during the current
		  fiscal year, the President may exempt this appropriation from the provisions of
		  31 U.S.C. 1341, whenever the President deems such action to be necessary in the
		  interest of national defense: 
		  Provided further, That
		  none of the funds appropriated by this Act may be expended for or in connection
		  with the induction of any person into the Armed Forces of the United
		  States.
				Small business
		  administration
				Salaries and expensesFor necessary expenses, not otherwise
		  provided for, of the Small Business Administration as authorized by Public Law
		  108–447, including hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343 and 1344, and not to exceed $3,500 for
		  official reception and representation expenses,
		  $445,499,000, of which not less than
		  $12,000,000 shall be available for examinations,
		  reviews, and other lender oversight activities: 
		  Provided, That the Administrator is
		  authorized to charge fees to cover the cost of publications developed by the
		  Small Business Administration, and certain loan program activities, including
		  fees authorized by section 5(b) of the Small
		  Business Act: 
		  Provided further,
		  That, notwithstanding 31 U.S.C. 3302, revenues received from all such
		  activities shall be credited to this account, to remain available until
		  expended, for carrying out these purposes without further
		  appropriations: Provided
			 further, That the Small Business Administration may accept
		  gifts in an amount not to exceed $4,000,000 and
		  may co-sponsor activities, each in accordance with section 132(a) of division K
		  of Public Law 108–447, during fiscal year 2013: 
		  Provided further, That
		  $114,750,000 shall be available to fund grants
		  for performance in fiscal year 2013 or fiscal year 2014 as authorized by
		  section 21 of the Small Business Act, to remain available until September 30,
		  2014, of which, notwithstanding the limitation under section
		  21(a)(4)(C)(v)(I)(aa) of the Small Business Act,
		  $200,000 shall be for the accreditation program
		  authorized by section 21(k)(2) of such Act,
		  $50,000 shall be for the expenses of the
		  advisory board established by section 21(i)(1) of such Act, and
		  $500,000 shall be for the information sharing
		  network authorized under section 21(c)(8) of such Act: 
		  Provided further, That
		  $24,000,000 shall remain available until
		  September 30, 2014 for marketing, management, and technical assistance under
		  section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries
		  that make microloans under the microloan program: 
		  Provided further, That
		  $7,100,000 shall be available for the Loan
		  Modernization and Accounting System, to be available until September 30, 2014: 
		  Provided further, That
		  $2,000,000 shall be for the Federal and State
		  Technology Partnership Program under section 34 of the Small Business Act (15
		  U.S.C. 657d).
				office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978,
		  $19,400,000.
				Office of
		  Advocacy
				For necessary expenses of the Office of
		  Advocacy in carrying out the provisions of title II of Public Law 94–305 (15
		  U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601
		  et seq.), $9,150,000, to remain available until
		  expended.
				Business loans program
		  account
				(including transfer of funds)For the cost of direct loans,
		  $4,000,000, to remain available until expended,
		  and for the cost of guaranteed loans as authorized by section 7(a) of the Small
		  Business Act and section 503 of the Small Business Investment Act of 1958,
		  $333,600,000, to remain available until
		  expended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  subject to section 502 of the Congressional Budget Act of 1974, during fiscal
		  year 2013 commitments to guarantee loans under section 503 of the
		  Small Business Investment Act of 1958
		  shall not exceed $6,000,000,000: 
		  Provided further, That
		  during fiscal year 2013 commitments for general business loans authorized under
		  section 7(a) of the Small Business Act
		  shall not exceed $16,000,000,000 for a
		  combination of amortizing term loans and the aggregated maximum line of credit
		  provided by revolving loans: Provided further, That during fiscal
		  year 2013 commitments to guarantee loans for debentures under section 303(b) of
		  the Small Business Investment Act of
		  1958 shall not exceed $4,000,000,000:
		  
		  Provided further, That
		  during fiscal year 2013, guarantees of trust certificates authorized by section
		  5(g) of the Small Business Act shall
		  not exceed a principal amount of
		  $12,000,000,000. In addition, for administrative
		  expenses to carry out the direct and guaranteed loan programs,
		  $145,060,000, which may be transferred to and
		  merged with the appropriations for Salaries and
		  Expenses.
				Disaster Loans Program
		  Account
				(including transfer of funds)For the administrative costs of direct loans
		  authorized by section 7(b) of the Small Business Act,
		  $167,000,000, to remain available until
		  expended, of which $1,000,000 is for the Office
		  of Inspector General of the Small Business Administration for audits and
		  reviews of disaster loans and the disaster loan programs and shall be
		  transferred to and merged with the appropriations for the Office of Inspector
		  General; of which $157,000,000 is for direct
		  administrative expense of loan making and servicing to carry out the direct
		  loan program, which may be transferred to and merged with the appropriations
		  for Salaries and Expenses; of which $9,000,000
		  is for indirect administrative expenses for the direct loan program, which may
		  be transferred to and merged with the appropriations for Salaries and Expenses:
		  
		  Provided, That such amount is for
		  major disasters declared pursuant to the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act (42 U.S.C. 5121 et seq.) and is designated by the
		  Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				administrative provisions—small business
		  administration
				(including transfer of
		  funds)
				530.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Small Business
			 Administration in this Act may be transferred between such appropriations, but
			 no such appropriation shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this paragraph shall be treated as a reprogramming of funds under
			 section 608 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
			531.Section 1122(b) of Public Law 111–240 is
			 amended by striking 2 years and inserting 3
			 years.
				United states postal
		  service
				Payment to the postal service
		  fundFor payment to the Postal
		  Service Fund for revenue forgone on free and reduced rate mail, pursuant to
		  subsections (c) and (d) of section 2401 of title 39, United States Code,
		  $89,092,000, which shall not be available for
		  obligation until October 1, 2013: 
		  Provided, That mail for overseas
		  voting and mail for the blind shall continue to be free: 
		  Provided further, That
		  6-day delivery and rural delivery of mail shall continue at not less than the
		  1983 level: 
		  Provided further, That
		  none of the funds made available to the Postal Service by this Act shall be
		  used to implement any rule, regulation, or policy of charging any officer or
		  employee of any State or local child support enforcement agency, or any
		  individual participating in a State or local program of child support
		  enforcement, a fee for information requested or provided concerning an address
		  of a postal customer: 
		  Provided further, That
		  none of the funds provided in this Act shall be used to consolidate or close
		  small rural and other small post offices in fiscal year 2013: Provided further, That the Postal
		  Service may not close or consolidate a mail processing facility prior to fiscal
		  year 2014 if the Postal Service (1) did not close or consolidate the mail
		  processing facility before May 15, 2012; and (2) conducted an area mail
		  processing study with respect to the postal facility after January 1, 2006 that
		  was either terminated or concluded that no significant cost savings or
		  efficiencies would result from closing or consolidating the mail processing
		  facility: 
		  Provided further, That
		  the foregoing restriction shall not apply with respect to a mail processing
		  facility for which (1) an audit by the Postal Service Inspector General
		  concludes that the mail volume and operations of the facility have changed
		  since the date of termination or completion of an area mail processing study to
		  such an extent that the outcome of the previous study is no longer valid; and
		  (2) an area mail processing study concludes that the closing or consolidation
		  of the mail processing facility is justified, taking into consideration the
		  savings to the Postal Service and the impact of the closing or consolidation on
		  postal customers.
				Office of inspector
		  general
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $241,468,000, to be derived by transfer
		  from the Postal Service Fund and expended as authorized by section 603(b)(3) of
		  the Postal Accountability and Enhancement Act (Public Law
		  109–435).
				United states tax
		  court
				Salaries and expensesFor necessary expenses, including contract
		  reporting and other services as authorized by 5 U.S.C. 3109,
		  $53,103,429: 
		  Provided, That travel expenses of
		  the judges shall be paid upon the written certificate of the
		  judge.
				VIGeneral provisions—this act
			601.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.
			602.None of the funds appropriated in this Act
			 shall remain available for obligation beyond the current fiscal year, nor may
			 any be transferred to other appropriations, unless expressly so provided
			 herein.
			603.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract pursuant to 5
			 U.S.C. 3109, shall be limited to those contracts where such expenditures are a
			 matter of public record and available for public inspection, except where
			 otherwise provided under existing law, or under existing Executive order issued
			 pursuant to existing law.
			604.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			605.None of the funds made available by this
			 Act shall be available for any activity or for paying the salary of any
			 Government employee where funding an activity or paying a salary to a
			 Government employee would result in a decision, determination, rule,
			 regulation, or policy that would prohibit the enforcement of section 307 of the
			 Tariff Act of 1930 (19 U.S.C. 1307).
			606.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending the
			 assistance the entity will comply with the Buy American Act (41 U.S.C.
			 10a–10c).
			607.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity that
			 has been convicted of violating the Buy American Act (41 U.S.C.
			 10a–10c).
			608.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous appropriations
			 Acts to the agencies or entities funded in this Act that remain available for
			 obligation or expenditure in fiscal year 2013, or provided from any accounts in
			 the Treasury derived by the collection of fees and available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that: (1) creates a new program; (2) eliminates a
			 program, project, or activity; (3) increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 the Congress; (4) proposes to use funds directed for a specific activity by the
			 Committee on Appropriations of either the House of Representatives or the
			 Senate for a different purpose; (5) augments existing programs, projects, or
			 activities in excess of $5,000,000 or 10
			 percent, whichever is less; (6) reduces existing programs, projects, or
			 activities by $5,000,000 or 10 percent,
			 whichever is less; or (7) creates or reorganizes offices, programs, or
			 activities unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate: 
			 Provided, That prior to any
			 significant reorganization or restructuring of offices, programs, or
			 activities, each agency or entity funded in this Act shall consult with the
			 Committees on Appropriations of the House of Representatives and the Senate: 
			 Provided further,
			 That not later than 60 days after the date of enactment of this Act, each
			 agency funded by this Act shall submit a report to the Committees on
			 Appropriations of the House of Representatives and the Senate to establish the
			 baseline for application of reprogramming and transfer authorities for the
			 current fiscal year: 
			 Provided further,
			 That at a minimum, the report shall include: (1) a table for each appropriation
			 with a separate column to display the President's budget request, adjustments
			 made by Congress, adjustments due to enacted rescissions, if appropriate, and
			 the fiscal year enacted level; (2) a delineation in the table for each
			 appropriation both by object class and program, project, and activity as
			 detailed in the budget appendix for the respective appropriation; and (3) an
			 identification of items of special congressional interest: 
			 Provided further,
			 That the amount appropriated or limited for salaries and expenses for an agency
			 shall be reduced by $100,000 per day for each
			 day after the required date that the report has not been submitted to the
			 Congress.
			609.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2013 from appropriations made available for salaries and
			 expenses for fiscal year 2013 in this Act, shall remain available through
			 September 30, 2014, for each such account for the purposes authorized: 
			 Provided, That a request shall be
			 submitted to the Committees on Appropriations of the House of Representatives
			 and the Senate for approval prior to the expenditure of such funds: 
			 Provided further,
			 That these requests shall be made in compliance with reprogramming
			 guidelines.
			610.None of the funds made available in this
			 Act may be used by the Executive Office of the President to request from the
			 Federal Bureau of Investigation any official background investigation report on
			 any individual, except when—
				(1)such individual has given his or her
			 express written consent for such request not more than 6 months prior to the
			 date of such request and during the same presidential administration; or
				(2)such request is required due to
			 extraordinary circumstances involving national security.
				611.The cost accounting standards promulgated
			 under chapter 15 of title 41, United States Code shall not apply with respect
			 to a contract under the Federal Employees Health Benefits Program established
			 under chapter 89 of title 5, United States Code.
			612.For the purpose of resolving litigation and
			 implementing any settlement agreements regarding the nonforeign area
			 cost-of-living allowance program, the Office of Personnel Management may accept
			 and utilize (without regard to any restriction on unanticipated travel expenses
			 imposed in an Appropriations Act) funds made available to the Office of
			 Personnel Management pursuant to court approval.
			613.In order to promote Government access to
			 commercial information technology, the restriction on purchasing nondomestic
			 articles, materials, and supplies set forth in chapter 83 of title 41, United
			 States Code (popularly known as the Buy American Act), shall not apply to the
			 acquisition by the Federal Government of information technology (as defined in
			 section 11101 of title 40, United States Code), that is a commercial item (as
			 defined in section 103 of title 41, United States Code).
			614.Notwithstanding section 1353 of title 31,
			 United States Code, no officer or employee of any regulatory agency or
			 commission funded by this Act may accept on behalf of that agency, nor may such
			 agency or commission accept, payment or reimbursement from a non-Federal entity
			 for travel, subsistence, or related expenses for the purpose of enabling an
			 officer or employee to attend and participate in any meeting or similar
			 function relating to the official duties of the officer or employee when the
			 entity offering payment or reimbursement is a person or entity subject to
			 regulation by such agency or commission, or represents a person or entity
			 subject to regulation by such agency or commission, unless the person or entity
			 is an organization described in section 501(c)(3) of the Internal Revenue Code
			 of 1986 and exempt from tax under section 501(a) of such Code.
			615.The Public Company Accounting Oversight
			 Board shall have authority to obligate funds for the scholarship program
			 established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law
			 107–204) in an aggregate amount not exceeding the amount of funds collected by
			 the Board as of December 31, 2012, including accrued interest, as a result of
			 the assessment of monetary penalties. Funds available for obligation in fiscal
			 year 2013 shall remain available until expended.
			616.Notwithstanding section 708 of this Act,
			 funds made available to the Commodity Futures Trading Commission and the
			 Securities and Exchange Commission by this or any other Act may be used for the
			 interagency funding and sponsorship of a joint advisory committee to advise on
			 emerging regulatory issues.
			617.None of the funds appropriated by this or
			 any other Act shall be available for the purpose of conveying the headquarters
			 building of the Federal Trade Commission (located at 600 Pennsylvania Avenue,
			 Northwest, in the District of Columbia) to any entity unless the Administrator
			 of General Services determines that such transaction is made in the best
			 interest of the taxpayer. In making a final determination, the Administrator
			 shall consider if the Federal Government would be compensated at least the Fair
			 Market Value of such building as determined by the Administrator of the General
			 Services. The Administrator shall determine the property’s Fair Market Value
			 through an appraisal conducted by a licensed, independent appraiser. The
			 appraisal shall be based on the property’s highest and best use. The
			 Administrator shall also consider cost to the taxpayer for acquiring
			 replacement space for the headquarters building of the Federal Trade Commission
			 and for moving staff and operations to such replacement space. The
			 determination of the Administrator shall be final.
			618.The Department of the Treasury, the
			 Executive Office of the President, the Judiciary, the Federal Communications
			 Commission, the Federal Trade Commission, the General Services Administration,
			 the National Archives and Records Administration, the Securities and Exchange
			 Commission, and the Small Business Administration shall provide the Committees
			 on Appropriations of the House and the Senate a quarterly accounting of the
			 cumulative balances of any unobligated funds that were received by such agency
			 during any previous fiscal year.
			619.(a)(1)Notwithstanding any other provision of law,
			 an Executive agency covered by this Act otherwise authorized to enter into
			 contracts for either leases or the construction or alteration of real property
			 for office, meeting, storage, or other space must consult with the General
			 Services Administration before issuing a solicitation for offers of new leases
			 or construction contracts, and in the case of succeeding leases, before
			 entering into negotiations with the current lessor.
					(2)Any such agency with authority to enter
			 into an emergency lease may do so during any period declared by the President
			 to require emergency leasing authority with respect to such agency.
					(b)For purposes of this section, the term
			 Executive agency covered by this Act means any Executive agency
			 provided funds by this Act, but does not include the General Services
			 Administration or the United States Postal Service.
				620.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation with respect to which any unpaid Federal tax
			 liability has been assessed, for which all judicial and administrative remedies
			 have been exhausted or have lapsed, and that is not being paid in a timely
			 manner pursuant to an agreement with the authority responsible for collecting
			 the tax liability, where the awarding agency is aware of the unpaid tax
			 liability, unless the agency has considered suspension or debarment of the
			 corporation and made a determination that this further action is not necessary
			 to protect the interests of the Government.
			621.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted of a felony
			 criminal violation under any Federal law within the preceding 24 months, where
			 the awarding agency is aware of the conviction, unless the agency has
			 considered suspension or debarment of the corporation, or such officer or agent
			 and made a determination that this further action is not necessary to protect
			 the interests of the Government.
			622.Section 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
				
					(g)Filing with the CommissionAll designations, statements, and reports
				required to be filed under this Act shall be filed with the
				Commission.
					.
			623.(a)Section 7 of the Abraham Lincoln
			 Commemorative Coin Act (31 U.S.C. 5112 note) is amended in each of subsections
			 (b) and (c), by striking Commission each place that term appears
			 and inserting Foundation.
				(b)Section 7(b) of the Abraham Lincoln
			 Commemorative Coin Act (31 U.S.C. 5112 note) is amended—
					(1)by striking Subject to and
			 all that follows through all surcharges and inserting All
			 surcharges; and
					(2)by adding at the end the
			 following:
						
							Payment of surcharges under this Act
			 shall be subject to subsection (f)(1) of section 5134 of title 31, United
			 States Code, except that, for purposes of this Act—(1)subparagraph (A)(ii) of that subsection
				(f)(1) shall be read as follows:
								
									(ii)the designated recipient organization
				  submits an audited financial statement that demonstrates, to the satisfaction
				  of the Secretary, that, with respect to all projects or purposes for which the
				  proceeds of such surcharge may be used, the organization has raised funds from
				  private sources for such projects and
				  purposes.
									;
				  and
							(2)subparagraph (B) of that subsection (f)(1)
				shall be read by striking 2-year period in the matter preceding
				clause (i) and inserting 3-year and 9 month
				period.
							.
					624.(a)In this section—
					(1)the term agency has the
			 meaning given the term Executive agency under section 105 of title
			 5, United States Code; and
					(2)the term conference has the
			 meaning given that term under section 300–3.1 of title 41, Code of Federal
			 Regulations, or any successor thereto.
					(b)A grant or contract funded by amounts made
			 available under this Act may not be used for the purpose of defraying the cost
			 of a conference that is not directly and programmatically related to the
			 purpose of the program under which the grant or contract was awarded.
				(c)(1)Except as provided in paragraph (3), an
			 agency may not sponsor or host a conference for which the cost to the agency is
			 expected to be more than $100,000 using amounts
			 made available under this Act, unless the Deputy Secretary (or equivalent) of
			 the agency approves sponsoring or hosting the conference.
					(2)(A)Except as provided in subparagraph (B) or
			 paragraph (3), an agency may not sponsor or host a conference for which the
			 cost to the agency is expected to be more than
			 $500,000 using amounts made available under this
			 Act.
						(B)The head of an agency may waive the
			 prohibition under subparagraph (A) if the head of the agency determines that,
			 because of exceptional circumstances, spending more than
			 $500,000 on a conference is the most
			 cost-effective means of achieving a compelling purpose.
						(3)For purposes of a conference sponsored or
			 hosted by the Office of the Inspector General of an agency, the Inspector
			 General shall discharge the authorities and responsibilities of the head and
			 Deputy Secretary of the agency under this subsection.
					(4)The authorities and responsibilities under
			 this subsection may not be delegated.
					(d)Not later than October 31, 2013, each
			 agency that receives funds under this Act that sponsors or hosts a conference
			 during fiscal year 2013 for which the cost to the agency is more than
			 $100,000 using amounts made available under this
			 Act or any other Act shall issue a publicly available report which—
					(1)shall include, for each such
			 conference—
						(A)the cost to the agency of the
			 conference;
						(B)the location of the conference;
						(C)the date of the conference;
						(D)a brief explanation of how the conference
			 advanced the mission of the agency;
						(E)the total number of individuals whose
			 travel expenses or other conference expenses were paid by the agency;
			 and
						(F)any waiver made under subsection (c)(2)(B);
			 and
						(2)shall not include any confidential or
			 similarly sensitive information.
					VIIGeneral provisions—government-wide
			Departments, agencies, and
		  corporations
			701.No department, agency, or instrumentality
			 of the United States receiving appropriated funds under this or any other Act
			 for fiscal year 2013 shall obligate or expend any such funds, unless such
			 department, agency, or instrumentality has in place, and will continue to
			 administer in good faith, a written policy designed to ensure that all of its
			 workplaces are free from the illegal use, possession, or distribution of
			 controlled substances (as defined in the Controlled Substances Act (21 U.S.C.
			 802)) by the officers and employees of such department, agency, or
			 instrumentality.
			702.Unless otherwise specifically provided, the
			 maximum amount allowable during the current fiscal year in accordance with
			 subsection 1343(c) of title 31, United States Code, for the purchase of any
			 passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and
			 undercover surveillance vehicles), is hereby fixed at
			 $13,197 except station wagons for which the
			 maximum shall be $13,631: 
			 Provided, That these limits may
			 be exceeded by not to exceed $3,700 for
			 police-type vehicles, and by not to exceed
			 $4,000 for special heavy-duty vehicles: 
			 Provided further,
			 That the limits set forth in this section may not be exceeded by more than 5
			 percent for electric or hybrid vehicles purchased for demonstration under the
			 provisions of the Electric and Hybrid Vehicle Research, Development, and
			 Demonstration Act of 1976: 
			 Provided further,
			 That the limits set forth in this section may be exceeded by the incremental
			 cost of clean alternative fuels vehicles acquired pursuant to Public Law
			 101–549 over the cost of comparable conventionally fueled vehicles: 
			 Provided further,
			 That the limits set forth in this section shall not apply to any vehicle that
			 is a commercial item and which operates on emerging motor vehicle technology,
			 including but not limited to electric, plug-in hybrid electric, and hydrogen
			 fuel cell vehicles.
			703.Appropriations of the executive departments
			 and independent establishments for the current fiscal year available for
			 expenses of travel, or for the expenses of the activity concerned, are hereby
			 made available for quarters allowances and cost-of-living allowances, in
			 accordance with 5 U.S.C. 5922–5924.
			704.Unless otherwise specified during the
			 current fiscal year, no part of any appropriation contained in this or any
			 other Act shall be used to pay the compensation of any officer or employee of
			 the Government of the United States (including any agency the majority of the
			 stock of which is owned by the Government of the United States) whose post of
			 duty is in the continental United States unless such person: (1) is a citizen
			 of the United States; (2) is a person who is lawfully admitted for permanent
			 residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B);
			 (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted
			 asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a
			 lawful permanent resident and then a citizen when eligible; or (4) is a person
			 who owes allegiance to the United States: 
			 Provided, That for purposes of
			 this section, affidavits signed by any such person shall be considered prima
			 facie evidence that the requirements of this section with respect to his or her
			 status are being complied with: 
			 Provided further,
			 That for purposes of subsections (2) and (3) such affidavits shall be submitted
			 prior to employment and updated thereafter as necessary: 
			 Provided further,
			 That any person making a false affidavit shall be guilty of a felony, and upon
			 conviction, shall be fined no more than $4,000
			 or imprisoned for not more than 1 year, or both: 
			 Provided further,
			 That the above penal clause shall be in addition to, and not in substitution
			 for, any other provisions of existing law: 
			 Provided further,
			 That any payment made to any officer or employee contrary to the provisions of
			 this section shall be recoverable in action by the Federal Government: 
			 Provided further,
			 That this section shall not apply to any person who is an officer or employee
			 of the Government of the United States on the date of enactment of this Act, or
			 to international broadcasters employed by the Broadcasting Board of Governors,
			 or to temporary employment of translators, or to temporary employment in the
			 field service (not to exceed 60 days) as a result of emergencies: 
			 Provided further,
			 That this section does not apply to the employment as Wildland firefighters for
			 not more than 120 days of nonresident aliens employed by the Department of the
			 Interior or the USDA Forest Service pursuant to an agreement with another
			 country.
			705.Appropriations available to any department
			 or agency during the current fiscal year for necessary expenses, including
			 maintenance or operating expenses, shall also be available for payment to the
			 General Services Administration for charges for space and services and those
			 expenses of renovation and alteration of buildings and facilities which
			 constitute public improvements performed in accordance with the Public
			 Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972
			 (86 Stat. 216), or other applicable law.
			706.In addition to funds provided in this or
			 any other Act, all Federal agencies are authorized to receive and use funds
			 resulting from the sale of materials, including Federal records disposed of
			 pursuant to a records schedule recovered through recycling or waste prevention
			 programs. Such funds shall be available until expended for the following
			 purposes:
				(1)Acquisition, waste reduction and
			 prevention, and recycling programs as described in Executive Order No. 13423
			 (January 24, 2007), including any such programs adopted prior to the effective
			 date of the Executive order.
				(2)Other Federal agency environmental
			 management programs, including, but not limited to, the development and
			 implementation of hazardous waste management and pollution prevention
			 programs.
				(3)Other employee programs as authorized by
			 law or as deemed appropriate by the head of the Federal agency.
				707.Funds made available by this or any other
			 Act for administrative expenses in the current fiscal year of the corporations
			 and agencies subject to chapter 91 of title 31, United States Code, shall be
			 available, in addition to objects for which such funds are otherwise available,
			 for rent in the District of Columbia; services in accordance with 5 U.S.C.
			 3109; and the objects specified under this head, all the provisions of which
			 shall be applicable to the expenditure of such funds unless otherwise specified
			 in the Act by which they are made available: 
			 Provided, That in the event any
			 functions budgeted as administrative expenses are subsequently transferred to
			 or paid from other funds, the limitations on administrative expenses shall be
			 correspondingly reduced.
			708.No part of any appropriation contained in
			 this or any other Act shall be available for interagency financing of boards
			 (except Federal Executive Boards), commissions, councils, committees, or
			 similar groups (whether or not they are interagency entities) which do not have
			 a prior and specific statutory approval to receive financial support from more
			 than one agency or instrumentality.
			709.None of the funds made available pursuant
			 to the provisions of this Act shall be used to implement, administer, or
			 enforce any regulation which has been disapproved pursuant to a joint
			 resolution duly adopted in accordance with the applicable law of the United
			 States.
			710.During the period in which the head of any
			 department or agency, or any other officer or civilian employee of the Federal
			 Government appointed by the President of the United States, holds office, no
			 funds may be obligated or expended in excess of
			 $5,000 to furnish or redecorate the office of
			 such department head, agency head, officer, or employee, or to purchase
			 furniture or make improvements for any such office, unless advance notice of
			 such furnishing or redecoration is transmitted to the Committees on
			 Appropriations of the House of Representatives and the Senate. For the purposes
			 of this section, the term office shall include the entire suite
			 of offices assigned to the individual, as well as any other space used
			 primarily by the individual or the use of which is directly controlled by the
			 individual.
			711.Notwithstanding 31 U.S.C. 1346, or section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act shall be available for the interagency funding of national
			 security and emergency preparedness telecommunications initiatives which
			 benefit multiple Federal departments, agencies, or entities, as provided by
			 Executive Order No. 12472 (April 3, 1984).
			712.(a)None of the funds appropriated by this or
			 any other Act may be obligated or expended by any Federal department, agency,
			 or other instrumentality for the salaries or expenses of any employee appointed
			 to a position of a confidential or policy-determining character excepted from
			 the competitive service pursuant to 5 U.S.C. 3302, without a certification to
			 the Office of Personnel Management from the head of the Federal department,
			 agency, or other instrumentality employing the Schedule C appointee that the
			 Schedule C position was not created solely or primarily in order to detail the
			 employee to the White House.
				(b)The provisions of this section shall not
			 apply to Federal employees or members of the armed forces detailed to or
			 from—
					(1)the Central Intelligence Agency;
					(2)the National Security Agency;
					(3)the Defense Intelligence Agency;
					(4)the National Geospatial-Intelligence
			 Agency;
					(5)the offices within the Department of
			 Defense for the collection of specialized national foreign intelligence through
			 reconnaissance programs;
					(6)the Bureau of Intelligence and Research of
			 the Department of State;
					(7)any agency, office, or unit of the Army,
			 Navy, Air Force, or Marine Corps, the Department of Homeland Security, the
			 Federal Bureau of Investigation or the Drug Enforcement Administration of the
			 Department of Justice, the Department of Transportation, the Department of the
			 Treasury, or the Department of Energy performing intelligence functions;
			 or
					(8)the Director of National Intelligence or
			 the Office of the Director of National Intelligence.
					713.No part of any appropriation contained in
			 this or any other Act shall be available for the payment of the salary of any
			 officer or employee of the Federal Government, who—
				(1)prohibits or prevents, or attempts or
			 threatens to prohibit or prevent, any other officer or employee of the Federal
			 Government from having any direct oral or written communication or contact with
			 any Member, committee, or subcommittee of the Congress in connection with any
			 matter pertaining to the employment of such other officer or employee or
			 pertaining to the department or agency of such other officer or employee in any
			 way, irrespective of whether such communication or contact is at the initiative
			 of such other officer or employee or in response to the request or inquiry of
			 such Member, committee, or subcommittee; or
				(2)removes, suspends from duty without pay,
			 demotes, reduces in rank, seniority, status, pay, or performance or efficiency
			 rating, denies promotion to, relocates, reassigns, transfers, disciplines, or
			 discriminates in regard to any employment right, entitlement, or benefit, or
			 any term or condition of employment of, any other officer or employee of the
			 Federal Government, or attempts or threatens to commit any of the foregoing
			 actions with respect to such other officer or employee, by reason of any
			 communication or contact of such other officer or employee with any Member,
			 committee, or subcommittee of the Congress as described in paragraph
			 (1).
				714.(a)None of the funds made available in this or
			 any other Act may be obligated or expended for any employee training
			 that—
					(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;
					(2)contains elements likely to induce high
			 levels of emotional response or psychological stress in some
			 participants;
					(3)does not require prior employee
			 notification of the content and methods to be used in the training and written
			 end of course evaluation;
					(4)contains any methods or content associated
			 with religious or quasi-religious belief systems or new age
			 belief systems as defined in Equal Employment Opportunity Commission Notice
			 N–915.022, dated September 2, 1988; or
					(5)is offensive to, or designed to change,
			 participants' personal values or lifestyle outside the workplace.
					(b)Nothing in this section shall prohibit,
			 restrict, or otherwise preclude an agency from conducting training bearing
			 directly upon the performance of official duties.
				715.(a)No funds appropriated in this or any other
			 Act may be used to implement or enforce the agreements in Standard Forms 312
			 and 4414 of the Government or any other nondisclosure policy, form, or
			 agreement if such policy, form, or agreement does not contain the following
			 provisions: These restrictions are consistent with and do not supersede,
			 conflict with, or otherwise alter the employee obligations, rights, or
			 liabilities created by Executive Order No. 13526 (75 Fed. Reg. 707), or any
			 successor thereto; section 7211 of title 5, United States Code (governing
			 disclosures to Congress); section 1034 of title 10, United States Code, as
			 amended by the Military Whistleblower Protection Act (governing disclosure to
			 Congress by members of the military); section 2302(b)(8) of title 5, United
			 States Code, as amended by the Whistleblower Protection Act of 1989 (governing
			 disclosures of illegality, waste, fraud, abuse or public health or safety
			 threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et
			 seq.) (governing disclosures that could expose confidential Government agents);
			 sections 7(c) and 8H of the Inspector General Act of 1978 (5 U.S.C. App.)
			 (relating to disclosures to an inspector general, the inspectors general of the
			 Intelligence Community, and Congress); section 103H(g)(3) of the National
			 Security Act of 1947 (50 U.S.C. 403–3h(g)(3) (relating to disclosures to the
			 inspector general of the Intelligence Community); sections 17(d)(5) and
			 17(e)(3) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)(5)
			 and 403q(e)(3)) (relating to disclosures to the Inspector General of the
			 Central Intelligence Agency and Congress); and the statutes which protect
			 against disclosure that may compromise the national security, including
			 sections 641, 793, 794, 798, and 952 of title 18, United States Code, and
			 section 4(b) of the Subversive Activities Control Act of 1950 (50 U.S.C.
			 783(b)). The definitions, requirements, obligations, rights, sanctions, and
			 liabilities created by said Executive order and listed statutes are
			 incorporated into this agreement and are controlling.: 
			 Provided, That notwithstanding
			 the preceding provision of this section, a nondisclosure policy form or
			 agreement that is to be executed by a person connected with the conduct of an
			 intelligence or intelligence-related activity, other than an employee or
			 officer of the United States Government, may contain provisions appropriate to
			 the particular activity for which such document is to be used. Such form or
			 agreement shall, at a minimum, require that the person will not disclose any
			 classified information received in the course of such activity unless
			 specifically authorized to do so by the United States Government. Such
			 nondisclosure forms shall also make it clear that they do not bar disclosures
			 to Congress, or to an authorized official of an executive agency or the
			 Department of Justice, that are essential to reporting a substantial violation
			 of law.
				(b)A nondisclosure agreement may continue to
			 be implemented and enforced notwithstanding subsection (a) if it complies with
			 the requirements for such agreement that were in effect when the agreement was
			 entered into.
				716.No part of any funds appropriated in this
			 or any other Act shall be used by an agency of the executive branch, other than
			 for normal and recognized executive-legislative relationships, for publicity or
			 propaganda purposes, and for the preparation, distribution or use of any kit,
			 pamphlet, booklet, publication, radio, television, or film presentation
			 designed to support or defeat legislation pending before the Congress, except
			 in presentation to the Congress itself.
			717.None of the funds appropriated by this or
			 any other Act may be used by an agency to provide a Federal employee's home
			 address to any labor organization except when the employee has authorized such
			 disclosure or when such disclosure has been ordered by a court of competent
			 jurisdiction.
			718.None of the funds made available in this
			 Act or any other Act may be used to provide any non-public information such as
			 mailing or telephone lists to any person or any organization outside of the
			 Federal Government without the approval of the Committees on Appropriations of
			 the House of Representatives and the Senate.
			719.No part of any appropriation contained in
			 this or any other Act shall be used directly or indirectly, including by
			 private contractor, for publicity or propaganda purposes within the United
			 States not heretofore authorized by the Congress.
			720.(a)In this section, the term
			 agency—
					(1)means an Executive agency, as defined under
			 5 U.S.C. 105; and
					(2)includes a military department, as defined
			 under section 102 of such title, the Postal Service, and the Postal Regulatory
			 Commission.
					(b)Unless authorized in accordance with law or
			 regulations to use such time for other purposes, an employee of an agency shall
			 use official time in an honest effort to perform official duties. An employee
			 not under a leave system, including a Presidential appointee exempted under 5
			 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable
			 proportion of such employee's time in the performance of official
			 duties.
				721.Notwithstanding 31 U.S.C. 1346 and section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act to any department or agency, which is a member of the Federal
			 Accounting Standards Advisory Board (FASAB), shall be available to finance an
			 appropriate share of FASAB administrative costs.
				(transfers of
		  funds)
				722.Notwithstanding 31 U.S.C. 1346 and section
			 708 of this Act, the head of each Executive department and agency is hereby
			 authorized to transfer to or reimburse General Services Administration,
			 Government-wide Policy with the approval of the Director of the Office
			 of Management and Budget, funds made available for the current fiscal year by
			 this or any other Act, including rebates from charge card and other contracts: 
			 Provided, That these funds shall
			 be administered by the Administrator of General Services to support
			 Government-wide and other multi-agency financial, information technology,
			 procurement, and other management innovations, initiatives, and activities, as
			 approved by the Director of the Office of Management and Budget, in
			 consultation with the appropriate interagency and multi-agency groups
			 designated by the Director (including the President's Management Council for
			 overall management improvement initiatives, the Chief Financial Officers
			 Council for financial management initiatives, the Chief Information Officers
			 Council for information technology initiatives, the Chief Human Capital
			 Officers Council for human capital initiatives, the Chief Acquisition Officers
			 Council for procurement initiatives, and the Performance Improvement Council
			 for performance improvement initiatives):
				Provided further, That the total funds transferred or
			 reimbursed shall not exceed $17,000,000 for
			 Government-Wide innovations, initiatives, and activities: Provided further, That the funds
			 transferred to or for reimbursement of General Services Administration,
			 Government-wide Policy during fiscal year 2013 shall remain available
			 for obligation through September 30, 2014:
				Provided further, That such transfers or reimbursements may
			 only be made after 15 days following notification of the Committees on
			 Appropriations by the Director of the Office of Management and Budget.
			723.Notwithstanding any other provision of law,
			 a woman may breastfeed her child at any location in a Federal building or on
			 Federal property, if the woman and her child are otherwise authorized to be
			 present at the location.
			724.Notwithstanding 31 U.S.C. 1346, or section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act shall be available for the interagency funding of specific
			 projects, workshops, studies, and similar efforts to carry out the purposes of
			 the National Science and Technology Council (authorized by Executive Order No.
			 12881), which benefit multiple Federal departments, agencies, or entities: 
			 Provided, That the Office of
			 Management and Budget shall provide a report describing the budget of and
			 resources connected with the National Science and Technology Council to the
			 Committees on Appropriations, the House Committee on Science and Technology,
			 and the Senate Committee on Commerce, Science, and Transportation 90 days after
			 enactment of this Act.
			725.Any request for proposals, solicitation,
			 grant application, form, notification, press release, or other publications
			 involving the distribution of Federal funds shall indicate the agency providing
			 the funds, the Catalog of Federal Domestic Assistance Number, as applicable,
			 and the amount provided: 
			 Provided, That this provision
			 shall apply to direct payments, formula funds, and grants received by a State
			 receiving Federal funds.
			726.(a)Prohibition of federal agency monitoring of
			 individuals' internet useNone of the funds made available in this or
			 any other Act may be used by any Federal agency—
					(1)to collect, review, or create any
			 aggregation of data, derived from any means, that includes any personally
			 identifiable information relating to an individual's access to or use of any
			 Federal Government Internet site of the agency; or
					(2)to enter into any agreement with a third
			 party (including another government agency) to collect, review, or obtain any
			 aggregation of data, derived from any means, that includes any personally
			 identifiable information relating to an individual's access to or use of any
			 nongovernmental Internet site.
					(b)ExceptionsThe limitations established in subsection
			 (a) shall not apply to—
					(1)any record of aggregate data that does not
			 identify particular persons;
					(2)any voluntary submission of personally
			 identifiable information;
					(3)any action taken for law enforcement,
			 regulatory, or supervisory purposes, in accordance with applicable law;
			 or
					(4)any action described in subsection (a)(1)
			 that is a system security action taken by the operator of an Internet site and
			 is necessarily incident to providing the Internet site services or to
			 protecting the rights or property of the provider of the Internet site.
					(c)DefinitionsFor the purposes of this section:
					(1)The term regulatory means
			 agency actions to implement, interpret or enforce authorities provided in
			 law.
					(2)The term supervisory means
			 examinations of the agency's supervised institutions, including assessing
			 safety and soundness, overall financial condition, management practices and
			 policies and compliance with applicable standards as provided in law.
					727.(a)None of the funds appropriated by this Act
			 may be used to enter into or renew a contract which includes a provision
			 providing prescription drug coverage, except where the contract also includes a
			 provision for contraceptive coverage.
				(b)Nothing in this section shall apply to a
			 contract with—
					(1)any of the following religious
			 plans:
						(A)Personal Care's HMO; and
						(B)OSF HealthPlans, Inc.; and
						(2)any existing or future plan, if the carrier
			 for the plan objects to such coverage on the basis of religious beliefs.
					(c)In implementing this section, any plan that
			 enters into or renews a contract under this section may not subject any
			 individual to discrimination on the basis that the individual refuses to
			 prescribe or otherwise provide for contraceptives because such activities would
			 be contrary to the individual's religious beliefs or moral convictions.
				(d)Nothing in this section shall be construed
			 to require coverage of abortion or abortion-related services.
				728.The United States is committed to ensuring
			 the health of its Olympic, Pan American, and Paralympic athletes, and supports
			 the strict adherence to anti-doping in sport through testing, adjudication,
			 education, and research as performed by nationally recognized oversight
			 authorities.
			729.Notwithstanding any other provision of law,
			 funds appropriated for official travel by Federal departments and agencies may
			 be used by such departments and agencies, if consistent with Office of
			 Management and Budget Circular A–126 regarding official travel for Government
			 personnel, to participate in the fractional aircraft ownership pilot
			 program.
			730.Notwithstanding any other provision of law,
			 none of the funds appropriated or made available under this Act or any other
			 appropriations Act may be used to implement or enforce restrictions or
			 limitations on the Coast Guard Congressional Fellowship Program, or to
			 implement the proposed regulations of the Office of Personnel Management to add
			 sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal
			 Regulations, published in the Federal Register, volume 68, number 174, on
			 September 9, 2003 (relating to the detail of executive branch employees to the
			 legislative branch).
			731.Notwithstanding any other provision of law,
			 no executive branch agency shall purchase, construct, and/or lease any
			 additional facilities, except within or contiguous to existing locations, to be
			 used for the purpose of conducting Federal law enforcement training without the
			 advance approval of the Committees on Appropriations of the House of
			 Representatives and the Senate, except that the Federal Law Enforcement
			 Training Center is authorized to obtain the temporary use of additional
			 facilities by lease, contract, or other agreement for training which cannot be
			 accommodated in existing Center facilities.
			732.(a)For fiscal year 2013, no funds shall be
			 available for transfers or reimbursements to the E-government initiatives
			 sponsored by the Office of Management and Budget prior to 15 days following
			 submission of a report to the Committees on Appropriations of the House of
			 Representatives and the Senate by the Director of the Office of Management and
			 Budget and receipt of approval to transfer funds by the Committees on
			 Appropriations of the House of Representatives and the Senate.
				(b)The report in subsection (a) and other
			 required justification materials shall include at a minimum—
					(1)a description of each initiative including
			 but not limited to its objectives, benefits, development status, risks, cost
			 effectiveness (including estimated net costs or savings to the government), and
			 the estimated date of full operational capability;
					(2)the total development cost of each
			 initiative by fiscal year including costs to date, the estimated costs to
			 complete its development to full operational capability, and estimated annual
			 operations and maintenance costs; and
					(3)the sources and distribution of funding by
			 fiscal year and by agency and bureau for each initiative including agency
			 contributions to date and estimated future contributions by agency.
					(c)No funds shall be available for obligation
			 or expenditure for new E-government initiatives without the explicit approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
				733.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used to begin or announce a
			 study or public-private competition regarding the conversion to contractor
			 performance of any function performed by Federal employees pursuant to Office
			 of Management and Budget Circular A–76 or any other administrative regulation,
			 directive, or policy.
			734.Unless otherwise authorized by existing
			 law, none of the funds provided in this Act or any other Act may be used by an
			 executive branch agency to produce any prepackaged news story intended for
			 broadcast or distribution in the United States, unless the story includes a
			 clear notification within the text or audio of the prepackaged news story that
			 the prepackaged news story was prepared or funded by that executive branch
			 agency.
			735.None of the funds made available in this
			 Act may be used in contravention of section 552a of title 5, United States Code
			 (popularly known as the Privacy Act) and regulations implementing that
			 section.
			736.Each executive department and agency shall
			 evaluate the creditworthiness of an individual before issuing the individual a
			 government travel charge card. Such evaluations for individually billed travel
			 charge cards shall include an assessment of the individual's consumer report
			 from a consumer reporting agency as those terms are defined in section 603 of
			 the Fair Credit Reporting Act (Public Law 91–508): 
			 Provided, That the department or
			 agency may not issue a government travel charge card to an individual that
			 either lacks a credit history or is found to have an unsatisfactory credit
			 history as a result of this evaluation: 
			 Provided further,
			 That this restriction shall not preclude issuance of a restricted-use charge,
			 debit, or stored value card made in accordance with agency procedures to: (1)
			 an individual with an unsatisfactory credit history where such card is used to
			 pay travel expenses and the agency determines there is no suitable alternative
			 payment mechanism available before issuing the card; or (2) an individual who
			 lacks a credit history. Each executive department and agency shall establish
			 guidelines and procedures for disciplinary actions to be taken against agency
			 personnel for improper, fraudulent, or abusive use of government charge cards,
			 which shall include appropriate disciplinary actions for use of charge cards
			 for purposes, and at establishments, that are inconsistent with the official
			 business of the Department or agency or with applicable standards of
			 conduct.
			737.(a)For purposes of this section the following
			 definitions apply:
					(1)The terms Great Lakes and
			 Great Lakes State have the same meanings as such terms have in
			 section 506 of the Water Resources Development Act of 2000 (42 U.S.C.
			 1962d–22).
					(2)The term Great Lakes restoration
			 activities means any Federal or State activity primarily or entirely
			 within the Great Lakes watershed that seeks to improve the overall health of
			 the Great Lakes ecosystem.
					(b)Not later than 45 days after submission of
			 the budget of the President to Congress, the Director of the Office of
			 Management and Budget, in coordination with the Governor of each Great Lakes
			 State and the Great Lakes Interagency Task Force, shall submit to the
			 appropriate authorizing and appropriating committees of the Senate and the
			 House of Representatives a financial report, certified by the Secretary of each
			 agency that has budget authority for Great Lakes restoration activities,
			 containing—
					(1)an interagency budget crosscut report
			 that—
						(A)displays the budget proposed, including any
			 planned interagency or intra-agency transfer, for each of the Federal agencies
			 that carries out Great Lakes restoration activities in the upcoming fiscal
			 year, separately reporting the amount of funding to be provided under existing
			 laws pertaining to the Great Lakes ecosystem; and
						(B)identifies all expenditures since fiscal
			 year 2004 by the Federal Government and State governments for Great Lakes
			 restoration activities;
						(2)a detailed accounting of all funds received
			 and obligated by all Federal agencies and, to the extent available, State
			 agencies using Federal funds, for Great Lakes restoration activities during the
			 current and previous fiscal years;
					(3)a budget for the proposed projects
			 (including a description of the project, authorization level, and project
			 status) to be carried out in the upcoming fiscal year with the Federal portion
			 of funds for activities; and
					(4)a listing of all projects to be undertaken
			 in the upcoming fiscal year with the Federal portion of funds for
			 activities.
					738.(a)In GeneralNone of the funds appropriated or otherwise
			 made available by this or any other Act may be used for any Federal Government
			 contract with any foreign incorporated entity which is treated as an inverted
			 domestic corporation under section 835(b) of the Homeland Security Act of 2002
			 (6 U.S.C. 395(b)) or any subsidiary of such an entity.
				(b)Waivers
					(1)In generalAny Secretary shall waive subsection (a)
			 with respect to any Federal Government contract under the authority of such
			 Secretary if the Secretary determines that the waiver is required in the
			 interest of national security.
					(2)Report to congressAny Secretary issuing a waiver under
			 paragraph (1) shall report such issuance to Congress.
					(c)ExceptionThis section shall not apply to any Federal
			 Government contract entered into before the date of the enactment of this Act,
			 or to any task order issued pursuant to such contract.
				739.None of the funds made available by this or
			 any other Act may be used to implement, administer, enforce, or apply the rule
			 entitled Competitive Area published by the Office of Personnel
			 Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et
			 seq.).
			740.Section 743 of the Consolidated
			 Appropriations Act, 2010 (Public Law 111–117; 31 U.S.C. 501 note) is amended in
			 subsection (e)(2)(B), by striking the text and inserting the following:
			 to the maximum extent practicable, the agency is not using contractor
			 employees to perform any functions closely associated with inherently
			 governmental functions;.
			741.The Office of Management and Budget shall
			 issue guidance, consistent with section 735 of division D of the Omnibus
			 Appropriations Act, 2009, Public Law 111–8, and section 739(a)(1) of division D
			 of the Consolidated Appropriations Act, 2008 (Public Law 110–161), and section
			 327 of the 2008 National Defense Authorization Act (Public Law 110–181), to
			 prohibit the use of direct conversions to contract out, in whole or in part,
			 activities or functions last performed by any number of Federal employees by an
			 executive agency without first conducting a public-private competition. Such
			 guidance shall ensure that—
				(1)activities or functions performed by an
			 executive agency and are reengineered, reorganized, modernized, upgraded,
			 expanded, or changed to become more efficient, but still essentially providing
			 the same service, shall not be contracted out without first conducting a
			 public-private competition;
				(2)activities or functions performed by
			 Federal employees for an executive agency may not be modified, reorganized,
			 divided, or in any way changed for the purpose of exempting the conversion of
			 the activities or functions from the prohibition against the use of direct
			 conversions; and
				(3)activities or functions performed by
			 Federal employees for an executive agency who have retired or been reassigned
			 to perform other activities may not be converted to contractor performance
			 without first conducting a public-private competition.
				742.During fiscal year 2013, for each employee
			 who—
				(1)retires under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code, or
				(2)retires under any other provision of
			 subchapter III of chapter 83 or chapter 84 of such title 5 and receives a
			 payment as an incentive to separate, the separating agency shall remit to the
			 Civil Service Retirement and Disability Fund an amount equal to the Office of
			 Personnel Management's average unit cost of processing a retirement claim for
			 the preceding fiscal year. Such amounts shall be available until expended to
			 the Office of Personnel Management and shall be deemed to be an administrative
			 expense under section 8348(a)(1)(B) of title 5, United States Code.
				743.(a)DefinitionsIn this section—
					(1)the term agency—
						(A)means an Executive agency as defined under
			 section 105 of title 5, United States Code; and
						(B)does not apply to the Department of
			 Defense; and
						(2)the term “Federal employee” means an
			 employee as defined under section 2105 of title 5, United States Code.
					(b)Prohibition of Certain Personnel Management
			 Limitations
					(1)In generalFederal employees in each agency shall be
			 managed each fiscal year solely on the basis of, and consistent with—
						(A)the workload required to carry out the
			 functions and activities of that agency; and
						(B)the funds made available to that agency for
			 that fiscal year.
						(2)Prohibition on limitationsNotwithstanding any other provision of
			 law—
						(A)the management of Federal employees in any
			 fiscal year shall not be subject to any limitation in terms of work years,
			 full-time equivalent positions, or maximum number of Federal employees;
			 and
						(B)an agency may not be required to make a
			 reduction in the number of full-time equivalent positions, unless that
			 reduction is—
							(i)necessary due to a reduction in funds
			 available to the agency; or
							(ii)required under a statute that—
								(I)is enacted after the date of enactment of
			 this Act; and
								(II)specifically refers to this section.
								744.(a)Notwithstanding any other provision of law,
			 and except as otherwise provided in this section, no part of any of the funds
			 appropriated for fiscal year 2013, by this or any other Act, may be used to pay
			 any prevailing rate employee described in section 5342(a)(2)(A) of title 5,
			 United States Code—
					(1)during the period from the date of
			 expiration of the limitation imposed by the comparable section for previous
			 fiscal years until the normal effective date of the applicable wage survey
			 adjustment that is to take effect in fiscal year 2013, in an amount that
			 exceeds the rate payable for the applicable grade and step of the applicable
			 wage schedule in accordance with such section; and
					(2)during the period consisting of the
			 remainder of fiscal year 2013, in an amount that exceeds, as a result of a wage
			 survey adjustment, the rate payable under paragraph (1) by more than the sum
			 of—
						(A)the percentage adjustment taking effect in
			 fiscal year 2013 under section 5303 of title 5, United States Code, in the
			 rates of pay under the General Schedule; and
						(B)the difference between the overall average
			 percentage of the locality-based comparability payments taking effect in fiscal
			 year 2013 under section 5304 of such title (whether by adjustment or
			 otherwise), and the overall average percentage of such payments which was
			 effective in the previous fiscal year under such section.
						(b)Notwithstanding any other provision of law,
			 no prevailing rate employee described in subparagraph (B) or (C) of section
			 5342(a)(2) of title 5, United States Code, and no employee covered by section
			 5348 of such title, may be paid during the periods for which subsection (a) is
			 in effect at a rate that exceeds the rates that would be payable under
			 subsection (a) were subsection (a) applicable to such employee.
				(c)For the purposes of this section, the rates
			 payable to an employee who is covered by this section and who is paid from a
			 schedule not in existence on September 30, 2012, shall be determined under
			 regulations prescribed by the Office of Personnel Management.
				(d)Notwithstanding any other provision of law,
			 rates of premium pay for employees subject to this section may not be changed
			 from the rates in effect on September 30, 2012, except to the extent determined
			 by the Office of Personnel Management to be consistent with the purpose of this
			 section.
				(e)This section shall apply with respect to
			 pay for service performed after September 30, 2012.
				(f)For the purpose of administering any
			 provision of law (including any rule or regulation that provides premium pay,
			 retirement, life insurance, or any other employee benefit) that requires any
			 deduction or contribution, or that imposes any requirement or limitation on the
			 basis of a rate of salary or basic pay, the rate of salary or basic pay payable
			 after the application of this section shall be treated as the rate of salary or
			 basic pay.
				(g)Nothing in this section shall be considered
			 to permit or require the payment to any employee covered by this section at a
			 rate in excess of the rate that would be payable were this section not in
			 effect.
				(h)The Office of Personnel Management may
			 provide for exceptions to the limitations imposed by this section if the Office
			 determines that such exceptions are necessary to ensure the recruitment or
			 retention of qualified employees.
				745.(a)The Vice President may not receive a pay
			 raise in calendar year 2013, notwithstanding section 104 of title 3, United
			 States Code, or any other provision of law.
				(b)An individual serving in an Executive
			 Schedule position, or in a position for which the rate of pay is fixed by
			 statute at an Executive Schedule rate, may not receive a pay rate increase in
			 calendar year 2013, notwithstanding schedule adjustments made under section
			 5318 of title 5, United States Code, or any other provision of law, except as
			 provided in subsection (g) or (h). The preceding sentence applies only to
			 individuals who are holding a position in which they serve at the pleasure of
			 the President or other appointing official.
				(c)A chief of mission or ambassador at large
			 may not receive a pay rate increase in calendar year 2013, notwithstanding
			 section 401 of the Foreign Service Act of 1980 (Public Law 96–465) or any other
			 provision of law, except as provided in subsection (g) or (h).
				(d)A noncareer appointee in the Senior
			 Executive Service may not receive a pay rate increase in calendar year 2013,
			 notwithstanding sections 5382 and 5383 of title 5, United States Code.
				(e)Any employee paid a rate of basic pay
			 (including locality-based payments under section 5304 of title 5, United States
			 Code, or similar authority) at or above level IV of the Executive Schedule who
			 serves at the pleasure of the appointing official may not receive a pay rate
			 increase in calendar year 2013, notwithstanding any other provision of law,
			 except as provided in subsection (g) or (h). This subsection does not apply to
			 employees in the General Schedule pay system or the Foreign Service pay system,
			 or to employees appointed under 5 U.S.C. 3161, or to employees in another pay
			 system whose position would be classified at GS–15 or below if chapter 51 of
			 title 5, United States Code, applied to them.
				(f)Nothing in this section shall prevent
			 employees who do not serve at the pleasure of the appointing official from
			 receiving pay increases as otherwise provided under applicable law.
				(g)A career appointee in the Senior Executive
			 Service who receives a Presidential appointment and who makes an election to
			 retain Senior Executive Service basic pay entitlements under section 3392 of
			 title 5, United States Code, is not subject to this section.
				(h)A member of Senior Foreign Service who
			 receives a Presidential appointment to any position in the executive branch and
			 who makes an election to retain Senior Foreign Service pay entitlements under
			 section 302(b)of the Foreign Service Act of 1980 (Public Law 96–465) is not
			 subject to this section.
				746.(a)Not later than September 30, 2013, the
			 Administrator of General Services shall submit to the Committee on
			 Appropriations of the Senate and the Committee on Appropriations of the House
			 of Representatives a report relating to the Automated External Defibrillators
			 of the Federal Government, which shall include, for each agency—
					(1)a complete inventory of the Automated
			 External Defibrillators of the agency, including itemization of the Automated
			 External Defibrillators purchased by the agency during fiscal year 2011;
					(2)an itemization of the total cost of the
			 maintenance, purchasing, and leasing of the Automated External Defibrillators
			 of the agency; and
					(3)a detailed discussion of the program of the
			 agency for providing Automated External Defibrillator at worksites of the
			 agency, which shall include a discussion of the compliance of the agency with
			 the with the guidelines entitled Guidelines for Public Access
			 Defibrillation Programs in Federal Facilities (74 Fed. Reg. 41133,
			 August 14, 2009).
					(b)The head of each agency shall submit to the
			 Administrator of General Services such information as the Administrator
			 requires to prepare the report required under subsection (a).
				747.(a)(1)Section 2324(e)(1)(P) of title 10, United
			 States Code, is amended—
						(A)by
			 inserting (i) after (P);
						(B)in
			 clause (i), as designated by subparagraph (P)—
							(i)by inserting or
			 subcontractor after any contractor; and
							(ii)by striking the benchmark
			 and all that follows through section 1127 of title 41 and
			 inserting the annual amount paid to the President of the United States
			 in accordance with section 102 of title 3; and
							(C)by
			 adding at the end the following new clause:
							
								(ii)In this subparagraph:
									(I)The term compensation, in the
				case of an employee, includes the total amount of wages, salary, bonuses, and
				deferred compensation for the employee for a fiscal year, whether paid, earned,
				or otherwise accruing, as recorded in an employer’s cost accounting records for
				the fiscal year.
									(II)The term fiscal year means a
				fiscal year a contractor or subcontractor establishes for accounting
				purposes.
									.
						(2)Paragraph (16) of section 4304(a) of title
			 41, United States Code, is amended to read as follows:
						
							(16)Costs of compensation of any contractor or
				subcontractor employee for a fiscal year, regardless of the contract funding
				source, to the extent that such compensation exceeds the annual amount paid to
				the President of the United States in accordance with section 102 of title 3,
				except that the head of an executive agency may establish one or more narrowly
				targeted exceptions for scientists, engineers, and other specialist positions
				upon a determination that such exceptions are needed to ensure that the
				executive agency has continued access to needed skills and
				capabilities.
							.
					(3)The amendments made by this subsection
			 shall take effect on the date that is 180 days after the date of the enactment
			 of this Act, and shall apply with respect to contracts entered into on or after
			 such effective date.
					(b)(1)Section 1127 of title 41, United States
			 Code, is repealed.
					(2)The table of sections at the beginning of
			 chapter 11 of such title is amended by striking the item relating to section
			 1127.
					(3)The amendments made by this subsection
			 shall take effect on the date that is 180 days after the date of the enactment
			 of this Act.
					748.Except as expressly provided otherwise, any
			 reference to this Act contained in any title other than title IV
			 or VIII shall not apply to such title IV or VIII.
			VIIIGeneral Provisions—District of
			 Columbia
			(including transfer of
		  funds)
			801.There are appropriated from the applicable
			 funds of the District of Columbia such sums as may be necessary for making
			 refunds and for the payment of legal settlements or judgments that have been
			 entered against the District of Columbia government.
			802.None of the Federal funds provided in this
			 Act shall be used for publicity or propaganda purposes or implementation of any
			 policy including boycott designed to support or defeat legislation pending
			 before Congress or any State legislature.
			803.(a)None of the Federal funds provided under
			 this Act to the agencies funded by this Act, both Federal and District
			 government agencies, that remain available for obligation or expenditure in
			 fiscal year 2013, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees available to the agencies funded by
			 this Act, shall be available for obligation or expenditures for an agency
			 through a reprogramming of funds which—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 responsibility center;
					(3)establishes or changes allocations
			 specifically denied, limited or increased under this Act;
					(4)increases funds or personnel by any means
			 for any program, project, or responsibility center for which funds have been
			 denied or restricted;
					(5)re-establishes any program or project
			 previously deferred through reprogramming;
					(6)augments any existing program, project, or
			 responsibility center through a reprogramming of funds in excess of
			 $3,000,000 or 10 percent, whichever is less;
			 or
					(7)increases by 20 percent or more personnel
			 assigned to a specific program, project or responsibility center,
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified in
			 writing 15 days in advance of the reprogramming.(b)The District of Columbia government is
			 authorized to approve and execute reprogramming and transfer requests of local
			 funds under this title through November 1, 2013.
				804.None of the Federal funds provided in this
			 Act may be used by the District of Columbia to provide for salaries, expenses,
			 or other costs associated with the offices of United States Senator or United
			 States Representative under section 4(d) of the District of Columbia Statehood
			 Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official
			 Code, sec. 1–123).
			805.Except as otherwise provided in this
			 section, none of the funds made available by this Act or by any other Act may
			 be used to provide any officer or employee of the District of Columbia with an
			 official vehicle unless the officer or employee uses the vehicle only in the
			 performance of the officer's or employee's official duties. For purposes of
			 this section, the term official duties does not include travel
			 between the officer's or employee's residence and workplace, except in the case
			 of—
				(1)an officer or employee of the Metropolitan
			 Police Department who resides in the District of Columbia or a District of
			 Columbia government employee as may otherwise be designated by the Chief of the
			 Department;
				(2)at the discretion of the Fire Chief, an
			 officer or employee of the District of Columbia Fire and Emergency Medical
			 Services Department who resides in the District of Columbia and is on call 24
			 hours a day or is otherwise designated by the Fire Chief;
				(3)at the discretion of the Director of the
			 Department of Corrections, an officer or employee of the District of Columbia
			 Department of Corrections who resides in the District of Columbia and is on
			 call 24 hours a day or is otherwise designated by the Director;
				(4)the Mayor of the District of Columbia;
			 and
				(5)the Chairman of the Council of the District
			 of Columbia.
				806.(a)None of the Federal funds contained in this
			 Act may be used by the District of Columbia Attorney General or any other
			 officer or entity of the District government to provide assistance for any
			 petition drive or civil action which seeks to require Congress to provide for
			 voting representation in Congress for the District of Columbia.
				(b)Nothing in this section bars the District
			 of Columbia Attorney General from reviewing or commenting on briefs in private
			 lawsuits, or from consulting with officials of the District government
			 regarding such lawsuits.
				807.None of the Federal funds contained in this
			 Act may be used to distribute any needle or syringe for the purpose of
			 preventing the spread of blood borne pathogens in any location that has been
			 determined by the local public health or local law enforcement authorities to
			 be inappropriate for such distribution.
			808.Nothing in this Act may be construed to
			 prevent the Council or Mayor of the District of Columbia from addressing the
			 issue of the provision of contraceptive coverage by health insurance plans, but
			 it is the intent of Congress that any legislation enacted on such issue should
			 include a conscience clause which provides exceptions for
			 religious beliefs and moral convictions.
			809.None of the Federal funds contained in this
			 Act may be used to enact or carry out any law, rule, or regulation to legalize
			 or otherwise reduce penalties associated with the possession, use, or
			 distribution of any schedule I substance under the
			 Controlled Substances Act (21 U.S.C.
			 801 et seq.) or any tetrahydrocannabinols derivative.
			810.None of the Federal funds appropriated
			 under this Act shall be expended for any abortion except where the life of the
			 mother would be endangered if the fetus were carried to term or where the
			 pregnancy is the result of an act of rape or incest.
			811.(a)No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer for the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council of the District of Columbia, a revised appropriated funds
			 operating budget in the format of the budget that the District of Columbia
			 government submitted pursuant to section 442 of the District of Columbia Home
			 Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District
			 of Columbia government for fiscal year 2013 that is in the total amount of the
			 approved appropriation and that realigns all budgeted data for personal
			 services and other-than-personal services, respectively, with anticipated
			 actual expenditures.
				(b)This section shall apply only to an agency
			 for which the Chief Financial Officer for the District of Columbia certifies
			 that a reallocation is required to address unanticipated changes in program
			 requirements.
				812.No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer for the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council for the District of Columbia, a revised appropriated funds
			 operating budget for the District of Columbia Public Schools that aligns
			 schools budgets to actual enrollment. The revised appropriated funds budget
			 shall be in the format of the budget that the District of Columbia government
			 submitted pursuant to section 442 of the District of Columbia Home Rule Act
			 (D.C. Official Code, Sec. 1–204.42).
			813.(a)Amounts appropriated in this Act as
			 operating funds may be transferred to the District of Columbia’s enterprise and
			 capital funds and such amounts, once transferred, shall retain appropriation
			 authority consistent with the provisions of this Act.
				(b)The District of Columbia government may
			 reprogram or transfer for operating expenses any local funds transferred or
			 reprogrammed from operating expenses to capital funds in this or in the 4 prior
			 fiscal years, and such amounts, once transferred or reprogrammed, shall retain
			 appropriation authority consistent with the provisions of this Act.
				(c)The District of Columbia government may not
			 transfer or reprogram for operating expenses any funds derived from bonds,
			 notes, or other obligations issued for capital projects.
				814.Hereafter, notwithstanding any other laws,
			 for this and succeeding fiscal years, the Director of the District of Columbia
			 Public Defender Service shall, to the extent the Director considers
			 appropriate, provide representation for and hold harmless, or provide liability
			 insurance for, any person who is an employee, member of the Board of Trustees,
			 or officer of the District of Columbia Public Defender Service for money
			 damages arising out of any claim, proceeding, or case at law relating to the
			 furnishing of representational services or management services or related
			 services while acting within the scope of that person’s office or employment,
			 including, but not limited to such claims, proceedings, or cases at law
			 involving employment actions, injury, loss of liberty, property damage, loss of
			 property, or personal injury, or death arising from malpractice or negligence
			 of any such officer or employee.
			815.Section 446 of the Home Rule Act (D.C.
			 Official Code sec. 1–204.46) is amended by adding the following at the end of
			 its fourth sentence, before the period : 
			 Provided, That, notwithstanding
			 any other provision of this Act, effective for fiscal year 2013, and for each
			 succeeding fiscal year, during a period in which there is an absence of a
			 Federal appropriations Act authorizing the expenditure of District of Columbia
			 local funds, the District of Columbia may obligate and expend local funds for
			 programs and activities at the rate set forth in the Budget Request Act adopted
			 by the Council, or a reprogramming adopted pursuant to this
			 section..
			816.(a)If the Attorney General of the District of
			 Columbia enters into a contract with private counsel for the provision of legal
			 services in claims and other legal matters affecting the interests of the
			 District of Columbia and the contract includes a contingency fee arrangement,
			 the District of Columbia may make payments pursuant to such arrangement without
			 regard to whether the funds used for the payments are deposited in accounts of
			 the District of Columbia or provided in an appropriation, notwithstanding any
			 provision of title 31, United States Code, the fourth sentence of section 446
			 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code),
			 or any other District of Columbia law.
				(b)Any contract described in subsection (a)
			 shall be subject to the requirements of the Procurement Practices Reform Act of
			 2010 (sec. 2–351.01 et seq., D.C. Official Code). The amount of the fee payable
			 for legal services furnished under any such contract may not exceed the fee
			 that counsel engaged in the private practice of law in the District of Columbia
			 typically charges clients for furnishing similar legal services, as determined
			 by the Attorney General of the District of Columbia.
				(c)The District of Columbia may not enter into
			 a contingency fee arrangement in a claim or other legal matter seeking the
			 recovery of Federal funds.
				(d)In this section, a contingency fee
			 arrangement means a provision in a contract described in subsection (a)
			 under which the costs, expenses, and fees the private counsel charges for legal
			 services are payable from the amount recovered.
				(e)This section shall apply with respect to
			 fiscal year 2013 and each succeeding fiscal year.
				817.Except as expressly provided otherwise, any
			 reference to this Act contained in this title or in title IV
			 shall be treated as referring only to the provisions of this title or of title
			 IV.
			818.(a)Not later than 2 years after the date of
			 the enactment of this Act, the Joint Committee on the Library shall accept the
			 donation from the District of Columbia of a statue depicting Frederick
			 Douglass, subject to such terms and conditions as the Joint Committee considers
			 appropriate.
				(b)The Joint Committee shall place the statue
			 accepted under subsection (a) in a suitable permanent location in the United
			 States Capitol.
				(c)The District of Columbia shall pay all
			 costs associated with the donation, including transportation of the statue to,
			 and placement in, the Capitol.
				This Act may be cited as the
		  Financial Services and General
		  Government Appropriations Act,
		  2013.
			
	
		June 14, 2012
		Read twice and placed on
		  the calendar
	
